                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BLACK BEAR ENERGY SERVICES,                   )
INC.,                                         )
       Plaintiff,                             )
                                              )
       v.                                     ) Civil Action No. 15-50
                                              )
                                              )
YOUNGSTOWN PIPE & STEEL, LLC                  )
d/b/a DNV ENERGY, LLC                         )
                                              )
            Defendant.                        )


YOUNGSTOWN PIPE & STEEL, LLC                  )
d/b/a DNV ENERGY, LLC,                        )
                                              )
            Counterclaim Plaintiff,           )
                                              )
                                              )
       v.                                     )
                                              )
 BLACK BEAR ENERGY SERVICES,                  )
 INC., JOSEPH E. KOVACIC, III,                )
 MARKWEST ENERGY PARTNERS,                    )
 L.P., OHIO GATHERING COMPANY,                )
 L.L.C., MARKWEST ENERGY                      )
 OPERATING COMPANY, L.L.C.,                   )
 MARKWEST UTICA EMG                           )
 CONDENSATE, L.L.C., MARKWEST                 )
 UTICA EMG L.L.C., and MARKWEST               )
 LIBERTY MIDSTREAM &                          )
 RESOURCES, L.L.C.                            )
                                              )
            Counterclaim Defendants.          )


                                           OPINION

CONTI, Senior District Judge

  I.   Introduction

       Pending before the court in this diversity action are three motions for summary judgment.

(ECF Nos. 231, 233, 238.) The claims asserted by the parties in this case, some of which are at
issue in the motions for summary judgment, arise out of a contract entered into by counterclaim

plaintiff Youngstown Pipe & Steel (“YPS”) and counterclaim defendant Black Bear Energy

Services, Inc. (“Black Bear”), pursuant to which YPS was to manufacture skid piping for Black

Bear that allegedly complied with the standards set forth by counterclaim defendants MarkWest

Energy Partners, L.P., Ohio Gathering Company, L.L.C., MarkWest Energy Operating

Company, L.L.C., MarkWest Utica EMG Condensate, L.L.C., MarkWest Utica EMG, L.L.C.,

and MarkWest Liberty Midstream & Resources, L.L.C., (collectively “MarkWest”). There are

material disputes of fact in this case, including whether Black Bear and MarkWest intentionally

destroyed the skid piping to disrupt YPS’ case.

       For the reasons set forth in this opinion: the motion for summary judgment filed by

MarkWest will be granted in part and denied in part; the motion for summary judgment filed by

Black Bear and Kovacic will be granted in part and denied in part; and the partial motion for

summary judgment filed by YPS will be denied. An appropriate order will be entered.

 II.   Procedural History

       This case has a tortured procedural history, much of which is set forth in the court’s

memorandum opinion dated July 13, 2017 (ECF No. 121) and will not be repeated here. The

procedural history relevant to the motions for summary judgment currently pending before the

court is detailed below.

       On July 11, 2019: (1) MarkWest filed its motion for summary judgment (ECF No. 231), a

brief in support of the motion (ECF No. 236), and a concise statement of material facts (ECF No.

232); (2) Black Bear and Joseph E. Kovacic, III (“Kovacic”) filed their motion for summary

judgment (ECF No. 233), a brief in support of the motion (ECF No. 234) and a concise statement

of material facts (ECF No. 235); (3) MarkWest and Black Bear filed a joint appendix to their

respective concise statements of material facts (ECF No. 237); and (4) YPS filed a motion for


                                                  2
partial summary judgment (ECF No. 238), a brief in support of the motion (ECF No. 239), a

concise statement of material facts (ECF No. 240), and an appendix (ECF No. 241).

        On July 17, 2019, Black Bear filed a response in opposition to YPS’ motion for summary

judgment (ECF No. 243), a responsive statement of material facts (ECF No. 244), and an

appendix in support of its response (ECF No. 246). On the same day, YPS filed an omnibus

response to the motions for summary judgment filed by Black Bear and MarkWest (ECF No.

246), a responsive concise statement of material facts with respect to Black Bear’s motion (ECF

No. 247), and a responsive concise statement of material facts with respect to MarkWest’s

motion (ECF No. 249). On August 7, 2019, YPS filed an appendix to its responsive concise

statement of material facts with respect to Black Bear’s motion. (ECF No. 261).

        On September 4, 2019, YPS filed a reply brief (ECF No. 262), a reply concise statement

of material facts (ECF No. 263), and an appendix to its reply concise statement of material facts

(ECF No. 264). On the same day, MarkWest filed a reply brief (ECF No. 265) and a reply to

YPS’ responsive concise statement of material facts (ECF No. 266), and Black Bear filed a reply

brief (ECF No. 267), a reply to YPS’ responsive concise statement of material facts (ECF No.

268), and an appendix in support of its reply (ECF No. 269). On September 12, 2019, MarkWest

and Black Bear each filed a combined concise statement of material facts. (ECF Nos. 270, 271.)

On September 13, 2019, YPS filed its combined concise statement of material facts. (ECF No.

272.)

        The three motions for summary judgment having been fully briefed are now ripe to be

decided by the court.

III.    Factual Background

        The factual background is derived from the undisputed evidence of record and notes the

disputed facts of record. With respect to the dueling motions, each disputed fact is to be viewed


                                                3
in the light most favorable to the nonmoving party for each motion. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (“The evidence of the nonmovant is to be believed, and all

justifiable inferences are to be drawn in his favor.”).

                                    MarkWest and Black Bear

       MarkWest had a natural gas compression station in Barnesville, Ohio, which was referred

to as the “Humphreys Site.” (ECF No. 237-1 ¶ 1.)

       On February 19, 2013, MarkWest and Black Bear entered into a Master Services

Agreement. (MarkWest Combined Concise Statement of Material Fact (“MCCSMF”) (ECF No.

270) ¶ 2(a); ECF No. 261-3 at 1.) Black Bear performed “spot work on an as-needed basis” for

MarkWest with the hope of doing more work for MarkWest in the future. (MCCSMF (ECF No.

270) ¶ 2(c), 2(e); ECF No. 261-4 at 2-3.) In October 2014, MarkWest awarded Black Bear two

contracts with respect to the Humphreys Site: (1) to fabricate, deliver, and set one inlet separator

skid (“inlet separator skid”); and (2) to fabricate, deliver, and set three header skids (“header

skids”). (ECF Nos. 237-1 ¶ 36, 237-4 at 31-32, 237-4 at 8, 237-1 at 49.) Joe Greco (“Greco”),

vice president of business development for Black Bear, (ECF No. 237-4 at 54), developed a

relationship with MarkWest that lead to the October 2014 contract, (ECF No. 261-4 at 5). Dennis

Loosli (“Loosli”) was Black Bear’s main point of contact at MarkWest with respect to the

Humphreys Site. (ECF No. 261-4 at 4, 35.) Loosli testified that he hired Black Bear to fabricate

and build the skids. (ECF No. 261-7 at 4.)

       Black Bear did not believe it had the kind of welders that could perform “the type of

work that was going to be done with the Humphrey[s] Site skids[.]” (MCCSMF (ECF No. 270) ¶

2(c); ECF No. 261-4 at 2.) According to Greco, Loosli knew Black Bear did not have the

experience necessary to fabricate the Skids and asked Black Bear “[t]o find a harmonious team

that could compliment [sic] each other and around Black Bear’s main scope of services, which


                                                  4
was the field support.” (MCCSMF (ECF No. 270) ¶¶ 2(c), 3(c); ECF No. 261-4 at 2.) Loosli

testified, 1 however, that it was his understanding that “Black Bear was a company that

specialized in fabrication of…skids.” (ECF No. 261-7 at 4.) According to Kovacic, Black Bear’s

president, (ECF No. 237-3 at 3), Loosli knew Black Bear was subcontracting the fabrication of

the Skids to YPS, (MCCSMF (ECF No. 270) ¶ 3(d)).

                                       Black Bear and YPS

       Employees of Black Bear met employees of YPS through a business advisory group.

(MCCSMF (ECF No. 270) ¶ 2(h); ECF No. 261-4 at 6.) In or around the summer of 2014,

Kovacic toured YPS’ facility located in Youngstown, Ohio, (MCCSMF (ECF No. 270) ¶ 2(i);

ECF No. 261-4 at 8-9), as part of Black Bear’s “pursuit of a quality fabrication company to team

up with[,]” (ECF No. 261-4 at 9). Kovacic was “impressed” with the people he met from YPS

and their “pedigree” and YPS’ “quality control programs” and machinery. (Id. at 10.) His goal

was for Black Bear to build “a long-term relationship with [YPS].” (MCCSMF (ECF No. 270) ¶

2(l); ECF No. 261-4 at 16.) Kovacic took “Vince” and “Mark” from YPS to the Humphreys Site

for a “walk-through” with Loosli. (MCCSMF (ECF No. 270) ¶ 2(m); ECF No. 261-4 at 18.)

       Greco via email requested a quote from YPS for the skids. (ECF No. 237-4 at 65.) He

informed YPS that “[a]ll welding procedures will be in accordance to MARKWEST specs and

procedures.” (Id.) Greco provided YPS a link to a “Dropbox[,]” and explained: “The paint specs

in this drop box [sic] are the paint specs to use on all Mark West [sic] projects from this day

forward.” (Id.) YPS provided Black Bear quotes for work on the skids and platforms. 2



1
        According to Loosli, in July 2014, he believed Black Bear was fabricating and building
the skids in Pennsylvania; indeed, he “did not know it had been subbed out to another party.”
(ECF No. 261-7 at 14.)
2
        YPS sub-subcontracted Team Steel Fabricators, Inc. (“Team Steel”), Schweizer Dipple,
Inc. (“Schweizer”), and Columbiana Boiler Company, LLC (“Columbiana”) to fabricate the

                                                 5
(MCCSMF (ECF No. 270) ¶ 2(n).) Black Bear awarded the job to YPS. (ECF No. 237-1 at 24,

26.)

       In October 2014, Kovacic reached out to Mark Canter (“Canter”), general manager of

operations for YPS (ECF No. 245-1 at 3), and introduced him to Harry Blain, from a company

called “TEI[,]” (ECF No. 237-2 at 4). According to Canter, TEI does “midstream company

inspection work…[an] [t]hey’re the people that…help you get through your welding

specifications and get yourself approved.” (Id. at 4-5.) Kovacic “wanted to provide [YPS] some

expertise that [sic] knew MarkWest protocol.” (ECF No. 237-2 at 32.) In October 2014, Blain

met with Greco and employees of YPS, i.e., Canter, Vincent Pelini (“Pelini”), Dan Tufaro, and

Scott Eaton (“Eaton”), (ECF No. 237-2 at 32), “to go over…MarkWest’s procedures…for

welders working on MarkWest’s projects[,]” (ECF No. 237-2 at 4; ECF No. 237-4 at 7). The

purpose of the meeting with Blain was to acquaint Pelini “with TEI so that…[he] would learn,

since this was…[his] first foyer into the midstream industry, specifically what MarkWest wanted

and frankly what other members of the midstream companies would want in the fabricating

of…header or inlet skids[.]” (ECF No. 237-4 at 7.)

       On October 10, 2014, Greco sent an email to Kovacic that provided, in pertinent part, the

following:

       Inlet Platform quote

       Platform 1 due by 10/9
       Platform 2 due by 11/21

       Inlet Separator Skid
       Due by November 25

       Process Header Skid
       3 units due by November 25



Skids. (MCCSMF (ECF No. 270) ¶ 4.) Pelini took Kovacic to tour the Team Steel fabrication
shop where Kovacic met Greco. (MCCSMF (ECF No. 270) ¶ 4(a)and (b).)

                                               6
(ECF No. 269 at 9.)

       On October 11, 2014, at 8:20 a.m., the inlet skid platform was shipped. 3 (ECF No. 269 at

17.) On or about October 11, 2014, a platform was delivered to the Humphreys Site by

Nicolozakes Trucking & Construction, Inc. (“Nicolozakes Trucking). Nicolozakes Trucking was

hired by Black Bear to transport the completed skids from YPS’ fabrication facilities to the

Humphreys Site. (MCCSMF (ECF No. 270) ¶ 5; ECF No. 241-1 at 4.)

       On October 13, 2014, Kovacic forwarded Greco’s above-quoted email dated October 10,

2014, to Eaton of YPS, and wrote, in pertinent part: “Below you can also see the expected

completion dates of these projects.” (ECF No. 269 at 9.)

       On the same day, Black Bear issued YPS a purchase order for the inlet separator skid

(#775584), which provided for a total price of $275,000.00, and a purchase order for the Process

Header Skid (#77585), which provided for a total price of $578,973.00. (ECF No. 237-1 at 24,

26.) The purchase orders did not specify delivery dates. (Id.) The purchase order for the inlet

separator skid provided, in pertinent part: “Ref. Assembly Drawing MRT-SK-130[.] Complete

fabrication as per assembly drawing MRT-SK-130.” (ECF No. 237-1 at 24.) The purchase order

for the header skids provided, in pertinent part: “Ref. Assembly Drawing HUM-DS-2007A,

HUM-ST-4302, HUM-ST-4302A, HUM-ST-4302B, HUM-ST-4303, HUM-ST-4303A and

HUM-ST-04303B[.] Complete fabrication as per assembly drawings listed above.” (ECF No.




3
       According to Pelini, MarkWest “fraudulently concealed their commitment to doing any
kind of inspection at the wellsite once the…the last two skids were shipped.” (ECF No. 237-4 at
25.) Pelini testified that YPS’ claims against MarkWest are also based upon the Dropbox being
incomplete because YPS did not receive material with respect to MarkWest’s welding standards.
(Id.)


                                                7
237-1 at 26.) On or about November 18, 2014, a platform was delivered to the Humphreys Site

by Nicolozakes Trucking. 4 (ECF No. 241-1 at 5.)

       At some point, Greco requested a change in the order of delivery of the inlet separator

skid and the header skids; Greco requested the inlet separator skid be delivered first. (ECF No.

261-8 at 46.) On November 26, 2014, Canter emailed Greco to tell him that shipping the inlet

separator skid before the header skids created problems for YPS and would waste time, (ECF

No. 261-9). Canter requested, among other things, that the header skids be delivered first. (Id.)

Greco rejected Canter’s request, (ECF No. 261-9 at 15), and the inlet separator skid became the

priority of YPS 5 and was shipped before the header skids. (Id. at 47.)

       In December 2014, 6 Nicolozakes Trucking delivered the inlet separator skid to the

Humphreys Site. (MCCSMF (ECF No. 270) ¶ 6.) One of the three header skids was also

supposed to be delivered to the Humphreys Site. (ECF No. 261-10 at 13.) There is a dispute,

however, about whether the first of the three header skids was delivered to the Humphreys Site.

An invoice from Nicolozakes Trucking provides that on December 24, 2014, a header skid was

delivered to the Humphreys Site. (ECF No. 237-4 at 34.) Dean Nicolozakes, however, testified

that he did not believe that the first of the three header skids was delivered to the Humphreys



4
     The original delivery date for the inlet separator skids and the header skids was
November 25, 2014. (ECF No. 269 at 5.)
5
       It was Kovacic’s preference for the header skids to ship first. (ECF No. 261-7 at 22.)
6
        Prior to December 17, 2014, YPS delivered to Columbiana no more than eight “kits” to
“either weld them, X-ray them, or if the whole unit got completed,…hydrostatic test them.”
(ECF No. 261-10 at 2.) YPS “pulled some of their work back” from Columbiana because “they
were under time constraints to get it done” and Columbiana could not perform the work in the
given time period. (Id. at 3.) YPS, however, did not impose a specific deadline on Columbiana to
perform the welds. (Id. at 7.) On December 17, 2014, YPS engaged Schweizer because it was “in
a bind” to do seven welds on 24” pipe. (MCCSMF (ECF No. 270 ¶ 4(h).) Schweizer completed
the welds on December 21, 2014. (Id.)


                                                 8
Site; rather, the first of the three header skids was delivered to “a location near Barnesville [the

“Barnesville facility”], which was right near…[the Humphreys Site].” (ECF No. 261-10 at 13.)

                         MarkWest Identifies Problems with the Skids

        On December 17, 2014, at 2:28 p.m., Loosli emailed Greco the following:

        Please see all the pictures below.

        Picture of the 1” socket flanges is showing that blackbear [sic] did not follow b
        [sic] 31.3 standard as you are required to have at minimum a 1/16” gap from
        flange to pipe. Which they are not. This needs to be corrected.

        Picture of the steel supports welded on the fittings is breaking mark west [sic]
        standard as it is not allowed. This will also need to be correct. They will have to
        be grinded off and UT afterwards.

        Picture of the 1” ball valves the drawing requires 3000lb ball valves and 1000 lb
        ball valves were used.

        Please let me know if you have any questions.

(ECF No. 237-4 at 55-56.) The subject line of Loosli’s email was “Inlet skid phase 2 problems.”

(ECF No. 261-9 at 26.)

        On the same day (December 17, 2014) at 3:38 p.m., Greco forwarded Loosli’s email to

Canter and Kovacic, writing:

        Mark please review the email and information below and get back to Joe Kovavic
        and I buy [sic] reply all ASAP

        Thank you [sic] we are all looking forward to your response.

(Id. at 55.)

        At 3:51 p.m., Canter forwarded the emails from Loosli and Greco to Pelini, writing, in

pertinent part:

        FYI…just received from Joe Greco. I have not looked it yet myself but wanted to
        send a copy to you.

(Id.)

        At 5:03 p.m., Pelini emailed Greco. (Id. at 54-55.) He wrote:

                                                  9
        Right now we are investigating the issues below. Can we set up a phone call
        tomorrow mid-morning to discuss?

(Id.)

        At 9:04 p.m., Greco wrote the following email to Pelini, Canter, and Kovacic:

               Joe Kovavic and I have a very busy schedule tomorrow yet we are setting
        aside 15 minutes at 1:00 p.m. tomorrow to discuss this with you.

               What we need of you by 10am tomorrow is an email stating what your
        remedy of these situations are [sic] so we can think on said remedies to better
        speak with you on the 1pm call.

               The email of which I speak is important to Joe K and I can discuss it
        amongst ourselves so we have some comments for the call. PLEASE make sure
        you send this email [sic] it’s imperative to the 1 pm call. Without the email by
        10am we will not be able to take the call at 1 pm because we will not have time to
        go into great detail over the phone without it. Time and timing is at a premium
        tomorrow and Joe and I have a meeting with Dennis and DJ Loosli tomorrow
        night.

                In ending, MarkWest is impressed with your work for not ever fabricating
        for them before at this level. They were pleased and truly thought the work would
        have been more suspect so BRAVO to you for the great work you are doing. We
        just need to put these minor details to bed.

(ECF No. 237-4 at 54.)

        On December 18, 2014, at 10:07 a.m., Canter wrote an email to Greco and Pelini with a

subject line of “Inlet skid phase 2 problems.” (ECF No. 261-9 at 5.) The email provided, in

pertinent part:

        Issues on Inlet Separator Skid to address…

        1. Picture of the 1" socket flanges is showing that blackbear did not follow b 31.3
        standard as you are required to have at minimum a 1/16" gap from flange to pipe.
        Which they are not. This needs to be corrected.
                · We agree that the expansion gap is required by code and should be
                    corrected. We have reviewed the 1” piping that has not shipped and
                    found a similar issue on a number of the pieces. We started repair
                    work on these this morning. Please understand that we have pulling
                    fitters and welders from the Header Skids to perform this repair work.
                · In regard to the shipped skid base and the fittings to repair on
                    site…can Black Bear perform any of this repair work on site? The

                                                10
                   work would include grinding off the welds at the socket joint, creating
                   the small 1/16” gap as required, re-welding the socket joint. When a
                   pipe section is completed it would need to re-hydrostatically tested to
                   1,125 psi.
       2. Picture of the steel supports welded on the fittings is breaking mark west
       standard as it is not allowed. This will also need to be correct. They will have to
       be grinded off and UT afterwards.
               · We have not seen this called out on any Mark West standard or
                   drawings so we were unaware of this Mark West requirement.
               · Do you have a standard that we can review?
               · Obviously, we will add this to our DO NOT DO list for future Mark
                   West work.
               · Can Black Bear remove the temporary brackets, grind off the excess
                   weld, and UT the areas on site?
       3. Picture of the 1" ball valves. The drawing requires 3000# class ball valves and
       1000# class ball valves were used.
               · We have reviewed all 40 of the drawings and cannot find a call out for
                   3000# ball valves on the 1” or ½” or ¾”. The highest rated class call
                   out for these valves that we found is for 600#. Here is the quick
                   breakdown for 1” and ½” and ¾” ball valve call outs:
                          i. (5) 1” 150# Ball Valve, Full Port
                          ii. (45) 1” 600# Ball Valve, Full Port
                          iii. (32) 1/2” 600# Ball Valve, Full Port
                          iv. (8) 3/4” 600# Ball Valve, Full Port
               · We knew the maximum rated class for these valves was 600# when
                   were reviewed our valve purchases for this job and to meet or exceed
                   the requirements we provided a higher class valve at 1000# for all.
               · We don’t see that a correction is required on this item.

(ECF No. 261-9 at 5.) There is no evidence that Black Bear or MarkWest responded to Canter’s

email. (MCCSMF (ECF No. 270) ¶ 65.)

       On the same day (December 18, 2014), Loosli emailed Tonya Mitchell copying Greco,

MarkWest employee Gary Borham, and Canter asking Mitchell to “increase the PO for

Blackbear [sic] an additional $2,913.75,” “highlight[ing] the areas of approved changes ... for the

inlet skid at Humphreys Phase II,” and explaining that “[t]he reason the change order request

shows Morristown is due to that is the drawings we used.” (MCCSMF (ECF No. 270) ¶ 91.)




                                                11
          At some point in time, Pam Payne (“Payne”), operations manager for Black Bear, 7 (ECF

No. 237-3 at 40), provided YPS a “correction plan.” 8 (ECF No. 245-1 at 75.) Payne testified that

she told YPS:

          Get your welders certified to MarkWest specifications. You cannot use the
          materials that you have damaged by grinding on the piping or the fittings or –
          you’ve welder olets onto them. Get new materials. Get these skids built to the
          specifications. And I can – might buy you enough time to get it – make it happen.

(Id. at 75-76.) According to Payne, she gave YPS “the option to repair, rebuild, use new material

so that they could deliver those to location the proper way, by the proper specifications

before…[she] had to step in and take over.” (Id. at 76.) Payne testified that Canter “was not

interested.” (Id.)

                             MarkWest’s Alleged Rejection of the Skids

          Kovacic testified that Black Bear received a letter from MarkWest rejecting their work.

(ECF No. 237-2 at 46.) At that point, Black Bear “kind of lost confidence” in YPS. (Id.) Kovacic

testified that prior to receiving the letter, he remembered oral communications from MarkWest

that it was not going to accept the skids. (ECF No. 237-2 at 48.) MarkWest expressed that the




7
        Payne’s job duties as operations manager included “[d]eveloping work with customers in
the Ohio area, hiring, training, implementing policies and procedures for crews in the field,
creating avenues of resources for equipment and materials needed for the work that [Black Bear
was] doing at the time.” (ECF No. 245-1 at 59-60.)
8
    Black Bear in response to interrogatories in this case stated:

                 In December of 2014, YPS was provided the chance to remedy minor
          nonconformities with the skids that are the subject matter of this lawsuit. Even
          though they were able to repair those minor nonconformities, others emerged and
          it became apparent to MarkWest and Black Bear that YPS was incapable of
          complying with their contractual obligations. Finally, MarkWest demanded that
          YPS not be permitted to continue to attempt any repairs.

(ECF No. 245-1 at 95.)


                                                   12
skids were not “up to code.” (Id. at 49-50.) According to Greco, MarkWest rejected all the skids

fabricated by YPS. (ECF No. 237-2 at 37-38.)

        Loosli and Jason Mack (“Mack”), 9 a third-party utility inspector for MarkWest, (ECF

Nos. 261-7 at 8, 261-8 at 35), were involved in rejecting the skids, (ECF No. 237-3 at 6). Loosli

inspected the skids on January 7 or 8, 2015. (MCCSMF (ECF No. 270) ¶ 7(a)(iv).) John Robson

(“Robson”), the Humphreys Site inspector and an independent contractor for MarkWest, also

inspected the skids. (Id. ¶ 7(a).) At some point, Loosli learned that the skids were fabricated by

“non-MarkWest-certified welders.” (ECF No. 237-3 at 14.) According to Loosli, he rejected all

the skids because they were of “no value” to MarkWest. (Id. at 14-15.)

       D.J. Loosli, Loosli’s son, called Payne and asked her to come to the Humphreys Site to

look at the skids, (Id. at 42-43). Payne took John Collins, Sr. (“Collins”), an experienced welder,

with her to the inspection. (Id. at 45.) A welding boss from McCarl’s (the lead “mechanical

contractor who was there on-site to do the rest of the piping[,]” (ECF No. 261-7 at 29; ECF No.

261-10 at 20)), 10 accompanied D.J. Loosli and explained to Payne the reasons the skids were

going to be rejected. 11 (ECF No. 237-3 at 45.) Collins privately told Payne that he agreed with

the reasons set forth by the welding boss. (Id. at 45-48.)

       There is a dispute of fact about whether the problems with the skids were correctable.

According to Loosli, the following issues with the skids were “correctable:” (1) “[a]ngle iron


9
 According to Loosli, D.J. Loosli, Mack, and Robson were not certified welding inspectors
qualified to inspect welds. (Id. ¶ 7(a)(iii).)
10
        McCarl’s provided MarkWest a “lump sum proposal [of $2,571,000.00] to perform
services on the Humphrey Compressor Station Piping and Equipment project” dated October 13,
2014. (ECF No. 261-10 at 36-37.) The proposal provided an anticipated start date of October 16,
2014, and final completion date of December 15, 2014. (Id. at 39.) The proposal did not include
“[l]iquidated and consequential damages.” (Id. at 42.)
11
     Payne and Mack each testified that McCarl’s participated in inspections of the skids.
(MCCSMF (ECF No. 270) ¶ 103.)

                                                 13
welded to pipe wall and fittings[;]” (2) “excessive penetration push-through[;]” (3) “unconsumed

mig filler wire[;]” (4) “excessively rough surface on the root pass[;]” (4) “unconsumed bevel

edge at the root[;]” and (5) “missing pipe because a drawing was missing.” (ECF No. 261-8 at

20-22.) The corrections of these issues may have required the replacement of parts and a delay in

the work. (Id.) According to Collins, however, the skids “couldn’t have been fixed…[b]ecause

you had to have cut them welds out and got your welder tested to MarkWest procedures.” (ECF

No. 237-2 at 16.) Collins explained the quality of the welding work on the skids as follows: “It

was terrible, there was no procedure at all. It was welded with all kinds of different rods,

different wire. It’s pitiful.” (ECF No. 237-2 at 15.) Collins explained that companies like

MarkWest “all have different procedures for different types of work.” (Id. at 18.) The welding

performed on the skids by YPS “was nowhere near procedure[;]” indeed, the welding “didn’t

comply with anybody’s procedure.” (Id.) Collins asked YPS if the welders “had MarkWest

papers[,]” i.e., were they certified MarkWest welders. (ECF No. 237-2 at 24.) He was told “[n]o,

none of them has been tested.” (Id.)

       After Loosli inspected the skids, he asked Black Bear for “x-ray reader sheets,

hydrostatic testing reports, and other documents from Black Bear” with respect to the skids.

(MCCSMF (ECF No. 270) ¶ 7(a)(vi).) Black Bear responded that it requested those documents

from YPS. (Id.) It would have “shock[ed]…[Loosli] tremendously” if YPS had x-ray reports

showing the skids “passed.” (ECF No. 261-7 at 34.) Greco went to the Team Steel facility to

obtain the x-ray and hydrotest reports. (MCCSMF (ECF No. 270) ¶ 7(a)(vi).)

       According to Payne, D.J. Loosli rejected the Skids on or about December 19, 2014.12

(MCCSMF (ECF No. 270) ¶ 66.) During the week of December 19, 2014, Payne received a


12
      According to Greco, “some” of the rework on the skids, e.g., “not the header skids but
whatever was on-site[,]” began in December 2014. (ECF No. 261-5 at 12.) Greco explained:
“[S]ome of that had to definitely be torn back out and redone.” (Id.)

                                               14
telephone call from D.J. Loosli who informed Payne that Black Bear had six weeks to remedy

the issues with the skids or “Black Bear would be incurring $135,000.00 a week back charges to

McCarl’s due to delays by not being able to have skids in place.” (ECF No. 261-10 at 21.) If

Black Bear did not remedy the issues with the skids within the six weeks, “unions were going to

attach to the project because they had workers waiting on product that should have been there

over a month ago.” (ECF No. 261-5 at 9.) MarkWest would have had “‘millions’ to pay to its

installer for later delivery.” (MCCSMF (ECF No. 270) ¶ 10(i).)

        On December 19, 2014, Payne sent Canter an email with the subject line “Inlet skid for

MW Humphreys[,]” which set forth the following:

        I know you are really busy so when you get a minute please call me…. We will
        [be] taking over the repairs to the skid and I need this information. Thank you for
        your attention to this matter.

        Component Code -Like MSS – 75 of B16.1, look for HEAT NUMBER to find
        code.

        B31.3 systems code, MUST be accompanied by film.

(ECF No. 241-1 at 16.) Canter forwarded the email to Kathi Ebie (“Ebie”) of YPS. (Id.) Ebie

responded to Canter, and copied Payne on the email, writing:

        Mark, Pam is looking for the xray results film from the testing. How do you have
        that info stored so that we can get this infor [sic] to Pam so she then can hand off
        to the inspector? Can Clint put his hands on this? or Dan?
        Pam, I believe the number for the components you are looking for is
        Conforms to asme/ansi b16.9

(Id.)

                                 YPS Ceases Work on the Skids

        On December 31, 2014, a meeting was held at YPS with Black Bear, Team Steel, and

JanX, a third-party inspection company hired by Black Bear to do a visual inspection of the




                                                15
skids, (ECF No. 237-4 at 3; ECF No. 237-2 at 51). 13 (ECF No. 245-1 at 5.) According to Pelini,

Greco, Kovacic, Payne, and others were present. (ECF No. 245-1 at 79.) They “talked about

issues regarding the initial header skid and inlet separator skid.” (Id.) After the meeting, Payne,

Collins, and “Ralph,” an employee of JanX, went to the Team Steel facility. (Id.) Payne and

Ralph spent ten to fifteen minutes with the second and third skids. (Id.) Payne and Ralph

reported that the second and third header skids would not pass a visual inspection. Collins

reported “a number of issues[,]” including “[n]o brother-in-law welds[,]” the welders were not

MarkWest-certified, and “some issues with the valves.” (Id.) Canter called Pelini and “was very

shaken[;]” he reported that “the inspection did not go well.” (Id. at 79-80.) Pelini told Canter to

“shut the plant down….[because YPS was] not going to do anymore work.” (Id. at 80.) On

January 1, 2015, Payne spoke with Canter and Ralph. (ECF No. 245-1 at 80.) They had a

discussion with YPS’ “x-ray person[.]” (Id.) According to Pelini, Payne and Ralph “ripped

into…[YPS’] x-ray people.” (Id.) At that point, “everything came to a halt.” (Id.)

       On January 2, 2015, Pelini “went down to the well site” and met with Greco, Payne, and

Collins to inspect the inlet separator skid and the first header skid. (ECF No. 245-1 at 80.) Pelini

described the meeting as follows:

               John Collins started out by saying, Your [sic] welders have to be
       MarkWest certified. I said to him, I stopped him immediately. He was standing on
       the skid, so I was looking up to him. I said, You [sic] have to be clear to me. You
       have to tell me what a MarkWest certification is because I’ve never heard of the
       term before[.] [It] was said when you said it to Mark Canter on New Year’s Eve.

               So, he pounded his chest and he really didn’t – he never told me what a
       MarkWest certification was, but he told me that – Here’s what he said. He said,
       Listen [sic], very arrogantly, he said, I have been doing this for a long time. He
       said, I have worked with welders who have been welding for 30 years and they
       are not able to become MarkWest certified, many of them. And he looked at me
       in the eye and said, Your [sic] welders will never become MarkWest certified.


13
        According to JanX there were “serious issues” with the skids and they were not
“satisfactory.” (ECF No. 237-2 at 51; ECF No. 237-3 at 6.)

                                                16
       And I said – I just gave up at that – I planned on being on that well site for a day.
       I was there for less than an hour.

(ECF No. 245-1 at 83-84.) At that point, “Payne kind of took over.” (Id. at 84.) She walked over

to a YPS skid and kicked valves on the skid with her steel-toed boots. (Id.) She said: “Anybody

knows that these valves[ 14] aren’t allowed on this skid.” (Id.) Pelini replied that the valves were

“on the print[.]” (Id.) Payne said: “It doesn’t matter. Anybody who does work for MarkWest

knows that those can’t be on there.” (Id)

       Payne testified that YPS “had welded weldolets onto the piping which destroys the

integrity of the pipe for lifting. You – that’s not proper procedures or standards of anyone.” (ECF

No. 245-1 at 73.) According to Payne, she informed YPS “that they had ruined that pipe, that

they need[ed] to stop all work and not destroy any more materials.” (Id.)

       On the same day (January 2, 2015), Kovacic emailed Pelini, Canter, Greco, Payne, and

Brandon Jones to confirm a meeting on January 3, 2015, between Black Bear and YPS at Black

Bear’s office in Carnegie, Pennsylvania. (MCCSMF (ECF No. 270) ¶ 73.) By January 2, 2015,

MarkWest had instructed Black Bear that YPS was not to be involved with the skids and that

Black Bear should not communicate that to YPS because MarkWest “didn’t want to get into a

pushing match on getting their product back because they felt that if they were told of what they

didn’t want to hear that they would hold the…project hostage.” (ECF No. 261-5 at 13.) In other

words, Black Bear was not given the option to permit YPS to remedy the issues with the skids.


14
       Robert L. Bates, II (“Bates”), construction manager for MarkWest submitted an affidavit,
which provided, in pertinent part:

       The Skids were specially-fabricated, and incorporated vessels and valves
       owned/supplied by MarkWest.
                                              …
       The MarkWest-owned vessels were specially and specifically manufactured for
       the Project and not commercially available on the open market.

(ECF No. 245-1 at 144.)

                                                17
(ECF No. 261-5 at 8.) 15 MarkWest recommended to Black Bear that it “tell…[YPS] no matter

whether you are done or not, time is up, get it to Barnesville. Whatever you have, wherever

you’re at, stop, cease, desist, get it to Barnesville.” (Id.) On January 2, 2015, 16 Payne forwarded

to Greco a part estimate from Four Stars Pipe & Supply. (ECF No. 241-3 at 5-7.)

        On January 4, 2015, Pelini, and Canter, among others, went to Black Bear’s offices to

meet with Kovacic and Greco. (MCCSMF (ECF No. 270) ¶ 76.) Black Bear’s representative

stated Black Bear was “good to go” and Black Bear wanted to create “a delivery schedule to

finish the skids.” (ECF No. 261-6 at 33.) By the end of the meeting, Black Bear and YPS created

a delivery schedule, pursuant to which the last skid was to ship the “following Friday.” (Id.)

                        Shipment of the Second and Third Header Skids

        On the next day, January 5, 2015, Loosli and Greco called YPS and Loosli instructed

YPS to immediately ship the last two header skids because of union problems and penalties.17

(MCCSMF (ECF No. 270) ¶¶ 10(a), 77.) YPS informed Loosli that the last two header skids


15
        After “some of the skids” had been delivered to MarkWest, but before all the skids were
delivered, MarkWest demanded that YPS not be permitted to continue to attempt any repairs on
the skids. (MCCSMF (ECF No. 270) ¶¶ 8(e), 8(i); ECF No. 261-5 at 8.) Loosli demanded that
YPS not have any more involvement in the skids. (MCCSMF (ECF No. 270) ¶ 8(f).)
16
      On January 3, 2015, Canter emailed “jatinspection@gmail.com[,]” Tufaro, and Pelini.
(ECF No. 241-1 at 22.) He wrote:

        Hi Joe,
        Here you go!
        Header Skid ISO Pipe Drawing Set (14 drawings)
        Thank you,
        Mark
(Id.)
17
        MarkWest paid “extra charges to McCarl’s…the mechanical contractor who was there
on-site to do the rest of the piping” as a result of the late delivery of the skids. (ECF No. 261-7 at
29.) MarkWest may have been required to pay “penalties” as a result of the delayed delivery of
the skids, but MarkWest and the mechanical contractor “worked it out” and there was no “lag
time between when…[the] skids were delivered and [when the mechanical contractor began its
work].”) (ECF No. 261-7 at 19.)


                                                 18
were not finished. (ECF No. 261-6 at 23.) Loosli instructed YPS to ship the unfinished header

skids and told YPS that “we will finish them when we get to the wellsite.” (Id.) According to

Pelini, Loosli meant YPS would finish the skids when they arrived at the wellsite. (Id.) A

reasonable jury could find, however, that when Loosli told Pelini “we will finish” the skids, he

meant MarkWest and Black Bear would finish the skids when they arrived at the wellsite. In any

event, Pelini replied that “[t]he only way…[he was] going to ship those skids is if…[YPS

met]…Loosli” and Black Bear at the Humphreys Site “to go through every one of those skids,

every joint, every skid.” (ECF No. 261-6 at 24.) Loosli agreed. (Id.)

       On January 6, 2015, at 2:24 a.m., Greco emailed Loosli, Greco, and Dean Nicolozakes

and wrote:

              As we spoke yesterday, it is imperative that we get these 2 skids out of
       Youngstown without alerting Team Steel or anyone else of any problems so we
       can have the skids on hand for rework. With this in mind I ask all involved to not
       alarm Team Steel of any problems until we have the last skid on the road. We
       should be in possession of both skids by noon latest…. Pending no interruptions
       we should be free of Youngstown soon thereafter. I asked that [the shipper’s]
       transport team not communicate any move change to Team Steel….

(MCCSMF (ECF No. 270) ¶ 10(c).)

       On January 6, 2015, 18 Nicolozakes Trucking picked up the second and third header skids

from YPS to deliver them to Black Bear. (MCCSMF (ECF No. 270) ¶ 10(c).) The second header


18
       On January 6, 2015, Canter sent an email to Loosli with a subject line “Last two Header
Skids left our facilities today and Heat Treatment” to respond to a question posed by Loosli.
Canter attached to the email hydrotest reports, weld maps, and welder qualifications for the
second and third header skids. (MCCSMF (ECF No. 270) ¶¶ 7(a)(viii), 78.) Canter wrote:

       The last two header skids have shipped from our facility including the remaining
       24” pipe section and 16” pipe section. Both of these pipe sections require a few
       welds to complete.
                                              …
       This is a ‘preliminary’ package since after a quick look I see that we’re missing
       documents which I will get corrected. In regard to the Inlet Separator Skid and
       Header Skid #1 we’re reorganizing the documents so we can deliver an improved
       comprehensive package of all the skids for your records.

                                                19
skid “shipped complete.” (ECF No. 245-1 at 81.) When the third header skid shipped, “there was

one pipe section…that wasn’t complete.” (Id.) Unbeknownst at the time to YPS, Black Bear had

arranged for Nicolozakes Trucking to deliver the skids to the Barnesville, Ohio site (as opposed

to the Humphreys Site). (ECF No. 237-2 at 52; ECF No. 237-4 at 34.)

        After the last skid left the YPS facility, representatives from YPS left to go to the

Humphrey’s site for the meeting with Loosli and Black Bear. (ECF No. 261-6 at 24-25.) When

they called the site, however, “they were told not to show up.” (Id. at 25.) Once YPS learned 19

that the last two header skids were delivered to the Barnesville facility, it realized that it was not

going to be paid. (Id.) YPS believed the Barnesville facility was owned by MarkWest, and, at

first, YPS was denied access to the facility. (Id.) “[E]ventually” YPS was permitted access inside

the Barnesville facility. (Id.) By the time YPS was permitted inside the Barnesville facility,

“there was pipe laying all over the ground.” (ECF No. 261-6 at 25-26.) The representatives from

YPS did not examine the identified problematic weld joints; rather, they “assumed that some of

that product” belonged to YPS. (Id. at 25.)

        On January 6, 2015, Greco emailed Canter and Eaton to request invoices and receivers

needed for an audit and inspection of the skids. (MCCSMF (ECF No. 270) ¶ 80.) Greco in the

email did not state that the skids were rejected. (Id. ¶ 81.) The next day, January 7, 2015, Canter



(ECF No. 261-9 at 31.) There is no evidence that Loosli responded to the foregoing email.
(MCCSMF (ECF No. 270) ¶ 79.)
19
       On January 15, 2015, Eaton (of YPS) wrote an email to Pelini with a subject line of
“Black Bear.” (ECF No. 241-3 at 23.) The email provided, in pertinent part:

                I was told through a friend that has a relationship with…[Nicolozakes
        Trucking] that the skids were not delivered to Mark West [sic] last week. He said
        the guy he spoke with thought it was odd but that they were told at the last minute
        to deliver to a different warehouse location in the Barnesville area just off I70. I
        can find out exactly where they are if you need me to.

(Id.)

                                                  20
replied to Greco’s email with a “complete package of the Inlet Separator Skid Receivers.” (Id. ¶

82.) There is no evidence that Greco responded to Canter’s reply email to notify YPS that the

skids were rejected. (Id. ¶ 83.)

                                   Black Bear’s Repair of the Skids

        Loosli initially intended to have another company perform the correction work on the

skids; instead, he permitted Black Bear “to save their company name with MarkWest” and fix

the problems with the welds. (ECF No. 237-3 at 15.) Loosli told Black Bear that if it wanted to

continue working on the skids, it had to perform the work itself “with qualified procedures,

welders, to MarkWest’s and the 31.3 specs.” (ECF No. 261-7 at 26.) Loosli asked Black Bear to

“see the welders and the craftsmen that…[were] going to do the work” and he had Black Bear

perform the work “at a facility right by…[Loosli’s] job.” (ECF No. 261-8 at 12.) Loosli “made

sure…[MarkWest] inspected…the welds personally to make sure they could handle the work.”

(Id.)

        In January 2015, a “rework schedule” was created. (ECF No. 261-4 at 28.) Kovacic

reviewed the rework schedule, pursuant to which “time was of the essence.” (Id.) Kovacic

testified that Black Bear felt like it was “pigeonholed[,]” i.e., it “didn’t have a lot of options

that…[it] thought…[it] could control the outcome.” (Id.)

        Payne was the project manager for repairing the skids. (ECF No. 261-10 at 28.) Her job

included:

        Finding the building, getting a building set up for it, getting the materials ordered,
        make sure the materials met spec and certifications, making sure all the welders
        were certified by MarkWest certifications, collecting documents for MarkWest to
        be turned over to MarkWest, scheduling welders, going through ISOs every day.
                                                    …
        [ISOs are] a plan page of how it’s to be built with the measurements on it and the
        size and the specs, coordinating the subcontractors for hydro testing, purchasing
        tools to paint, sprayers, that sort of thing, pretty much the gopher.




                                                 21
(ECF No. 261-10 at 28-29.) When asked what was involved in the process of “getting the

welders MarkWest” certified, Payne testified as follows:

        Testing. I’d have to set up and buy the pipe and then MarkWest – I think TEI
        actually is a MarkWest tester, buy the pipe, and then schedule the test with TEI,
        then you contact MarkWest welding inspectors, have them come and observed the
        test, and if they pass or not. It’s usually a branch and – it’s what’s [sic] we call is
        1104. Then they cut that out. And we go through what will we call a destructive
        test to see if it holds and the welder passes or doesn’t pass. All my welders passed
        but one, and he did not work on the project.

(ECF No. 261-10 at 29.) The foregoing process took Payne “[a]bout two days” to complete. 20

(Id.)

        Black Bear wanted to reuse as much material as it could to repair the skids “to hold cost

down.” (ECF No. 261-10 at 30.) Payne explained the reused material as follows:

        We reused a T. We reused the frames, the skid part of it that the piping was
        attached to. We reused some of the bolts for the supports to bolt down to. We
        tried to salvage as much as that as possible to keep costs down.

(ECF No. 261-10 at 31.) Black Bear did not reuse the piping from Team Steel to repair the skids

because it was damaged, i.e., there were “weld marks…grinding marks…[n]umerous dings and

nicks and hits” on the piping. (ECF No. 261-10 at 30.) The piping that was not reused “was sent

to a scrap yard, and all the bad welds was [sic] cut off and taken to Black Bear, stored at Black

Bear” in Finleyville, Pennsylvania. (Id. at 31; ECF No. 237-4 at 29.) The piping that was not

reused was “[p]ut on pallets and shrink wrapped.” (ECF No. 261-10 at 32.)

        MarkWest wanted to inspect the work “if not daily[,]” which meant the work could not

be performed in Youngstown, Ohio. (ECf No. 261-6 at 14.) Black Bear performed the work at a

third-party fabrication facility on Mt. Olivett Road “right by…[Loosli’s] job.” (ECF No. 261-6 at

13; ECF No. 261-8 at 115.) Loosli visited the facility in which Black Bear was performing the

rework once or twice a week. (ECF No. 261-7 at 15.) Someone from MarkWest oversaw the

20
      According to Loosli, welders can be “MarkWest certified” in four hours. (MCCSMF
(ECF No. 270) ¶ 95.)

                                                  22
welder certification for the rebuilt skids. (MCCSMF (ECF No. 270) ¶ 11(b).) Collins participated

in the reworking of the skids. (ECF No. 237-2 at 23.) He viewed every weld that was done on the

skids by YPS. (Id.) He testified that he “could see something wrong with every weld…[he]

looked at.” (Id.)

       By the end of January 2015, Black Bear reworked the skids and fixed the problems

pointed out by MarkWest with respect to the welds (ECF No. 237-3 at 15, 75.) MarkWest

accepted the reworked skids from Black Bear. (ECF No. 237- at 34.) MarkWest paid Black Bear

for its work. (ECF No. 237-3 at 15; YPS CCSMF (ECF No. 272) ¶ 3.) In other words, Black

Bear was “paid in full[, i.e., $853,973.00] by MarkWest for all the base contract work that was

the subject of the purchase orders entered into between Black Bear and MarkWest[.]” 21 (ECF

No. 237-3 at 9; ECF No. 237-1 at 24, 26.)

                         Mack’s Letter Rejecting the Header Skids

       Payne requested that Mack put into writing the issues with the skids. (ECF No. 261-8 at

32.) On January 12, 2015, Mack emailed a letter that he wrote to reject the skids to Payne.

(MCCSMF (ECF No. 270) ¶ 7(b).) The letter provided, in pertinent part:

       Upon delivery of 2 skids to Mark West Humphry’s [sic] compressor station, an
       inspection of materials and workmanship was conducted. The skids had been
       found to be unsatisfactory as per Mark West and ASME 31.3 Weld and Pipeline
       specs. Inlet skids and Header skid had the following unacceptable issues –

           •   Angle iron welded to Pipe wall and fittings.
           •   Excessive penetration (push-through).
           •   Unconsumed mig filler wire (whiskers).
           •   Excessively rough surface on root pass.
           •   Unconsumed bevel edge at root.
           •   Temporary attachment weld bead remnant and grinding on flange
               surfaces.

21
       On January 16, 2015, MarkWest wrote Black Bear a check for $62,265.80, (ECF No.
241-4 at 8); and a check for $60,000.00, (ECF No. 241-4 at 9). On January 22, 2015, MarkWest
wrote Black Bear a check for $67,000.00. (ECF No. 241-4 at 7.) On January 29, 2015,
MarkWest wrote Black Bear a check for $120,871.12. (ECF No. 241-4 at 7.)


                                              23
           •   Missing pipe / incomplete skid.

       MarkWest Energy Partners, L.P. is committed to providing an environment built
       on the highest standards. We expect these standards to be present in all
       contractors we deal with. The materials and quality of work found in the delivered
       product to Humphry’s [sic] compressor station has been rejected by our site
       inspector and corrections have been provided by the project manager. All codes
       and standards have been provided prior to a work order being issues. Please notify
       us if there is further clarification required.

(ECF No. 237-4 at 62.) On the same day (January 12, 2015), Payne forwarded the letter to

Kovacic and Mike Kovacic, another Black Bear employee, and Mike Kovacic emailed the letter

to Greco. (ECF No. 237-4 at 60.) Mack testified that the issues cited in the foregoing letter

related only to the header skids and not to the inlet separator skid. (ECF No. 261-8 at 37.)

According to Loosli, Mack did not have the authority 22 to reject skids on behalf of MarkWest.

(ECF No. 261-7 at 9.) Loosli first reviewed the foregoing letter during his deposition on October

9, 2015. (Id. at 10.) MarkWest “[n]ormally” would place a rejection of equipment in writing.

(ECF No. 261-8 at 9.)

                             Black Bear’s Rejection Letter to YPS

       On the same day (January 12, 2015), Pulito, who represented Black Bear, wrote a letter to

YPS. (ECF No. 241-3 at 18.) It provided, in pertinent part:

       It has come to my attention that your recently delivered several skids (the
       “Skids”) related to a project for which Black Bear was contracted. Please be
       advised that this letter serves as notice that Black Bear believes the work you
       provided was deficient.

       The deficiencies include but are not limited to the following:

           1. The Skids were not fabricated, as required, by MarkWest certified
              welders;
           2. Angle iron welded to pipe wall and fittings;
           3. Excessive penetration (push-through);
           4. Unconsumed mig filler wire (whiskers);

22
       Mack testified that the letter was “more than likely” prepared “during that time that Pam
had expressed Dennis being difficult to get a hold of and get a response from and she needed that
response….” (ECF No. 261-8 at 34.)

                                                 24
            5. Excessively rough surface on root pass;
            6. Unconsumed bevel edge at root;
            7. Temporary attachment weld bead remnant and grinding on flange
               surfaces;
            8. Missing pipe / incomplete skid;
            9. The Skids failed to pass visual welding inspection;

        The above defects and welding are such that the Skids will require significant
        field fabrication. That field fabrication will require that Black Bear expend
        significant sums of money, time, and manpower, all of which it will offset against
        the price for the Skids. Moreover, any charges against Black Bear caused by
        reasonable delay in said field fabrication will also be charged to you by way of an
        offset. Should that offset exceed the contract price for the Skids, Black Bear will
        look to you to repay such extra charges.

(ECF No. 241-3 at 18.)

                                     The Instant Litigation

        On January 13, 2015, Black Bear filed the complaint that initiated this case. (MCCSMF

(ECF No. 87) ¶ 87.) On the same day, Kovavic emailed Pelini acknowledging his receipt of a

text message from Pelini and proposing a meeting time. (Id. ¶ 88.) Pelini accepted the meeting.

(Id.) Pelini was served with the complaint in this case when he arrived for the meeting with

Kovacic. (Id. ¶ 89a.) 23

        On January 15, 2015, litigation counsel for YPS sent counsel for Black Bear a “litigation

hold” and inspection request letter. (Id. ¶ 90a.) On the next day, counsel for YPS sent a second

“litigation hold” letter to Black Bear requesting immediate access to the skids. (Id. ¶ 89b.) On

January 21, 2015, representatives from YPS were given access to the off-site location where

YPS’s skids were “purportedly” taken. (Id. ¶ 90b.)

                  YPS’ Inspection of the Materials in Black Bear’s Scrapyard




23
       The MCCSMF has two paragraphs numbered “89” and two paragraphs numbered “90.”
(MCCSMF (ECF No. 270) ¶ 89a—90b.) The court in this Factual Background identified the first
paragraphs numbered 89 and 90 as “89a” and “90a” and the second paragraphs numbered 89 and
90 as “89b” and “90b.”

                                                25
       On at least two separate occasions, YPS inspected materials in Black Bear’s scrapyard.

(MCCSMF (ECF No. 270) ¶ 18.) Pelini, Canter, and Roy Leonard went to the Black Bear

facility to inspect the salvage material. (ECF No. 237-4 at 29.) YPS’ expert, Govan Engineering,

inspected “[f]abrication materials located in the yard of Black Bear” and concluded that “it is not

possible to link the ‘piping spools’ or any other remnants visually inspected…to the material

used by YPS in the Skids.” (ECF No. 237-4 at 50-51.) Govan Engineering opined: “If any of the

material in Black Bear’s yard is from the Skids, the majority of the welds visually

inspected…had acceptable surface profiles and passed the visual weld inspection.” (Id. at 52.)

                         Facts with respect to YPS’ Spoliation Claim

       According to YPS, “there is no genuine issue of material fact whether the Skids were

demolished” based upon YPS’ exhibit 39. (MCCSMF (ECF No. 270) ¶ 104.) Exhibit 39

describes photographs taken by YPS:

       YPS documented its fabrication of the Skids and Platforms in late 2014/early
       2015, together with its inspection of the Skids on January 21, 2015 after
       possession of the Skids had been turned over to MarkWest, in a series of 755
       photos (the “PhotoSeries”). The Photo Series was produced in .pdf format to
       Black Bear in 2015 and then to Black Bear and MarkWest in 2018. The last 58
       photos in the Photo Series, photos 697 through 755 of the .pdf document, were
       taken by YPS when it inspected the Skids while the Skids were in MarkWest’s
       possession on January 21, 2015 (the “Inspection Photos”). This document
       contains 18 representative photos from the Inspection Photos.

       NOTE: It is YPS’s “best guess”…[that] the photos in this document are photos of
       the replacement skids as these replacement skids were being fabricated. YPS
       makes that assumption on the basis that, as can be seen in the photos of the Skids
       taken by YPS during fabrication (YPS App. Ex. 56), YPS painted the Skids
       “MarkWest Gray.” The steel in the attached photos has not been painted.

(ECF No. 261-15 at 1.)

                       MarkWest’s Training and Supervision of Loosli

       YPS’ negligent training and supervision claim is based upon MarkWest’s training and

supervision of Loosli. (MCCSMF (ECF No. 270) ¶ 40.) Loosli was employed by MarkWest


                                                26
Hyrodcarbon, Inc., which became known as MarkWest Hydrocarbon, L.L.C. (ECF No. 237-1 at

45-46.) Loosli is a certified welding inspector and testified that he has “expertise” in “overall

construction, design, engineering of almost all gas facilities.” (ECF No. 237-3 at 12.)

       Loosli had a responsibility to oversee contractors’ work, which required at least weekly

visits to job sites to “see the progress.” (ECF No. 261-8 at 5-6.) Loosli was also responsible for

inspecting completed work. (Id.) Loosli documented his inspections in writing via a “punch

list[,]” which set forth items to be corrected or fixed. (Id. at 5-6.) Loosli would send the punch

list and any photographs he took to the contractor. (Id. at 6-7.)

       Greco testified that Loosli asked Black Bear for a $40,000.00 “gift.” (MCCSMF (ECF

No. 270) ¶ 51.) Black Bear told Loosli “it could not be done, would not be done to the point

where…[Black Bear] thought…[it was] going to lose the opportunity.” (Id.) At the end of

November 2014, Kovacic, Loosli, and their families traveled to Orlando, Florida to go to Disney

World. (ECF No. 261-4 at 30-31.) The trips were paid for by Black Bear. (Id. at 32.)

                        MarkWest Ethics Report with respect to Loosli

       MarkWest during discovery in this case produced an EthicsPoint Report #70 dated

December 18, 2014 (the “Ethics Report”). (MCCSMF (ECF No. 270) ¶ 54.) The Ethics Report

was authored by Mack and described ethics violations by Loosli, including allegations, among

others, that Loosli disclosed confidential information, obtained positions for his family members,

overlooked errors, intended to sell company material for personal profit, and received “gifts”

from contractors. (Id.; ECF No. 261-8 at 24-27.) The Ethics Report was accessible to, among

others, Andrew Morrison (“Morrison”), who worked in human resources for MarkWest, and

Cory Bromley (“Bromley”), who worked in MarkWest’s legal department. (Id.)

       On December 18, 2014, Bromley and Morrison each viewed the report. (Id.) In the Ethics

Report, Mack wrote that the issues raised in the report were brought to the attention of “upper


                                                 27
management…but no further action was taken.” (Id.; ECF No. 261-13 at 5.) It was Mack’s

“[o]pinion” that the matter was “swept under the rug.” (ECF No. 261-13 at 5.) The report

provides that “MarkWest management has initiated an investigation of the issues raised in this

report” and that the author, i.e., Mack, should contact Morrison with additional information. (Id.

at 5-6.)

           Mack testified as follows with respect to the Ethics Report in his disposition:

                   I had brought [Loosli’s conduct]…to his superior beforehand, and he said
           that he would take care of it and look into it. After about three months and
           nothing had changed, there was another incident where Dennis had arranged to
           take materials from MarkWest and sell it for himself. He called it the Dennis
           Loosli Foundation and his Christmas bonus, and at that point I had realized that
           his upper management was just as interested as he was into doing the things he
           was doing so I launched a complaint directly to MarkWest Denver and went to
           their ethics site.

(ECF No. 261-8 at 26.)

           On December 31, 2014, Rick Ferguson, mechanical manager for MarkWest, sent an

email to David Crawford (“Crawford”), another employee of MarkWest, with a subject line of

“Humphreys Compressor Station[.]” (MCCSMF (ECF No. 270) ¶ 55.) Ferguson in the email

wrote about the “lack of experience and leadership from site inspectors and site managers.” (Id.)

He explained:

           As we spoke on the phone my concerns with Dennis and his construction team,
           this is my opinion.

           Humphreys station is at least 2 months late for startup and over budget. This is
           due to lack of experience and leadership from site inspectors and site manager.

           The onsite inspectors are his son and son-in-law.
           The contractors run the job not the inspectors.
           Site manager and inspectors not giving truthful update to his leadership and
           operation. Facility has a lot of non-preferred equipment, site manager decided to
           change to more expensive equipment without contacting operations, engineering,
           or management. This added extra cost and time to the project.




                                                    28
       Construction personnel were threatened, were not allowed to share information
       with operation about short cuts in wiring installation, incomplete heat trace,
       insulation and equipment assembly issues.
       Operation has supplied 5 different punch lists to construction for incomplete
       construction items without a response from site inspectors or site manager until
       the 11th hour. Site inspectors supplied false information about completed punch
       list, once verified critical items not completed.
       Incoming equipment not inspected on arrival and marked as complete, equipment
       not built per P&ID and also missing valves and many components. This also
       added extra cost and time to project.
       Dennis was notified August 28th (approximately) that contact glycol contactor
       was installed 180° out by vendor, site manager opted to modify piping instead of
       correcting issue, which also added extra cost and time to project.
       Dennis will not take responsibility to mistakes in construction and always blames
       someone else for his lack of leadership.
       The poor workmanship on this site is not up to Markwest [sic] standards, our
       customers expect a compressor station that is safe and reliable to process their
       gas.
       Operation feels we cannot trust Dennis Loosli and his team, we have had many
       issues that have resulted in delaying project start time and over spending budget.
       To date most all punch list item have been completed and we feel this station will
       be safe for our employees and reliable for our customers, we have really struggled
       as a team to keep the onsite management group in check.

(ECF No. 261-13 at 7.) Crawford forwarded the foregoing email to Gene Ferraro. (Id.)

       Gary Borhman (“Borham”) was Loosli’s direct supervisor. (Id. ¶ 58.) Borham regularly

met with Loosli. (Id.) At no point from October 2014 through December 2014 was Loosli

informed that someone complained about his conduct as a MarkWest employee. (Id. ¶ 59.)

       On January 8 and 9, 2015, a third-party investigator conducted interviews of MarkWest’s

Humphreys Site personnel. (MCCSMF (ECF No. 270) ¶ 57.)

IV.    Standard of Review

       In relevant part, Rule 56 provides:

       A party may move for summary judgment, identifying each claim or defense...on
       which summary judgment is sought. The court shall grant summary judgment if
       the movant shows that there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.
                                               ...
       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by…citing to particular parts of materials in the record…or…showing
       that the materials cited do not establish the absence or presence of a genuine

                                              29
       dispute, or that an adverse party cannot produce admissible evidence to support
       the fact.

FED. R. CIV. P. 56(a), (c). After discovery and upon a motion, Rule 56 requires the entry of

summary judgment against a party who “‘fails to make a showing sufficient to establish the

existence of an element essential to that party’s case and on which that party will bear the burden

of proof at trial.’” Marten v. Godwin, 499 F.3d 290, 295 (3d Cir. 2007) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986)).

       An issue of material fact is in genuine dispute if the evidence is such that a reasonable

jury could decide it in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “A genuine issue is present when a reasonable trier of fact, viewing all of the

record evidence, could rationally find in favor of the non-moving party in light of his burden of

proof.” Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (citing Anderson, 477

U.S. at 248; Celotex Corp., 477 U.S. at 322–23)).

       “[W]hen the moving party has carried its burden under Rule 56(c), its opponent
       must do more than simply show that there is some metaphysical doubt as to the
       material facts….Where the record taken as a whole could not lead a rational trier
       of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’”

Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986)).

       In deciding a Rule 56 summary judgment motion, the court must view the facts in the

light most favorable to the nonmoving party and draw all reasonable inferences and resolve all

doubts in its favor. Woodside v. Sch. Dist. of Phila. Bd. of Educ., 248 F.3d 129, 130 (3d Cir.

2001). The court must not engage in credibility determinations at the summary judgment stage.

Simpson v. Kay Jewelers, Div. of Sterling, Inc., 142 F.3d 639, 643 n.3 (3d Cir. 1998).

 V.    Discussion

       A. YPS’ Motion for Summary Judgment (ECF No. 239)


                                                30
       1. Black Bear’s Breach of Contract and Breach of Warranty Claims

       Black Bear in its counterclaims against YPS asserts, among other claims, a claim for

breach of contract under Ohio law 24 and claims for breach of implied warranty of fitness for a

particular purpose and breach of warranty of merchantability. (ECF No. 129 at 25-26.) Under

Ohio law, a plaintiff must prove the following elements to succeed on a breach of contract claim:

       (1) the existence of a contract;

       (2) performance by the plaintiff;

       (3) breach by the defendant; and

       (4) damage or loss to the plaintiff.

Anadarko E & P Co. LP v. Northwood Energy Corp., 970 F. Supp. 2d 764, 769 (S.D. Ohio 2013)

(citing Savedoff v. Access Group, Inc., 524 F.3d 754, 762 (6th Cir. 2008)). With respect to

proving the existence of a contract, “[t]he essential elements of contract formation are an offer,

acceptance, contractual capacity, consideration, manifestation of mutual assent, and legality of

object and of consideration.” Bruzzese v. Chesapeake Expl., LLC, 998 F. Supp. 2d 663, 669

(S.D. Ohio 2014).

       With respect to the breach of warranty of fitness for a particular purpose, OHIO. REV.

CODE § 1302.28 provides:

       Where the seller at the time of contracting has reason to know any particular
       purpose for which the goods are required and that the buyer is relying on the
       seller's skill or judgment to select or furnish suitable goods, there is unless
       excluded or modified under section 1302.29 of the Revised Code an implied
       warranty that the goods shall be fit for such purpose.

Id. To succeed on a claim for breach of implied warranty of fitness for a particular purpose, a

plaintiff must prove:

       (1) that the seller knew of the buyer's particular purpose,

24
        All parties agree that Ohio law governs the substantive legal issues in this case. (ECF No.
234 at 4 n.3.)

                                                 31
       (2) that the seller had reason to know that the buyer was relying on the seller's
           skill or judgment to furnish or select the appropriate goods, and

       (3) that the buyer relied upon the seller's skill or judgment.

Norcold, Inc. v. Gateway Supply Co., 604, 798 N.E.2d 618, 626 (Ohio Ct. App. 2003).

“Additionally, the buyer's expertise or potentially superior knowledge with regard to the goods

sold is a relevant factor to weigh into the reliance analysis.” Id. With respect to the warranty of

merchantability, OHIO REV. CODE § 1302.27(A) provides:

       (A) Unless excluded or modified as provided in section 1302.29 of the Revised
           Code, a warranty that the goods shall be merchantable is implied in a contract
           for their sale if the seller is a merchant with respect to goods of that kind.
           Under this section the serving for value of food or drink to be consumed
           either on the premises or elsewhere is a sale.

Id. To show a defendant breached the implied warranty of merchantability, a plaintiff must prove

that goods sold “are not of an acceptable quality when compared to that generally acceptable in

the trade of goods of that kind.” Norcold, 798 N.E.2d at 625.

       YPS in its motion for summary judgment argues that “[n]o acceptance of the Skids ever

occurred” by Black Bear under OHIO REV. CODE § 1302.64, and, therefore, Black Bear is not

entitled to recovery based upon YPS’ alleged breach of contract or warranties under OHIO REV.

CODE §§ 1302.88, 1302.89. (ECF No. 239 at 10.) YPS also argues that Black Bear failed to give

YPS reasonable and timely notice that YPS breached the contract, and, therefore, Black Bear not

entitled to recovery under section 1302.88(A). (Id. at 4.) In response, Black Bear argues that it is

seeking recovery from YPS under section 1302.85(A), which provides for a seller’s remedy of

“cover.” (ECF No. 243 at 6.) According to Black Bear, it is entitled to recovery from YPS

whether it “‘rightfully reject[ed] or justifiably revoke[d] acceptance.’” (Id. (quoting Ohio Rev.

Code Ann. § 1302.85(A)). Black Bear also argues that it provided YPS reasonable and timely

notice of YPS’ breach of contract. (Id. at 4-5.) The court will analyze the evidence of record to


                                                 32
determine whether a reasonable jury could find in favor of Black Bear with respect to its claim

against YPS for breach of contract.

       “In Ohio, the Uniform Commercial Code, as codified by the Ohio Commercial Code,

governs contracts for the sale of goods.” Energy Mktg. Servs., Inc. v. Homer Laughlin China

Co., 186 F.R.D. 369, 374 (S.D. Ohio 1999), aff'd, 229 F.3d 1151 (6th Cir. 2000). The platforms

and skids at issue in this case are “goods” as defined by OHIO REV. CODE § 1302.01(8). The

contracts at issue must, therefore, be analyzed under the principles set forth in the Ohio

Commercial Code (“OCC”). See Energy Mktg., 186 F.R.D. at 374. The court will consider the

relevant portions of the OCC to determine whether there is evidence of record sufficient for a

reasonable jury to find that Black Bear rightfully rejected the skids, and, therefore, is entitled to

the remedy of “cover.”

       Pursuant to section 1302.60:

       [I]f the goods or the tender of delivery fail in any respect to conform to the contract, the
       buyer may:

       (A) reject the whole; or

       (B) accept the whole; or

       (C) accept any commercial unit or units and reject the rest.

Ohio Rev. Code § 1302.60. Here, there is evidence of record for a reasonable jury to find that the

skids did not conform to YPS’ contract with Black Bear, e.g., there is evidence that YPS agreed

to manufacture skids that conformed to MarkWest standards, and, according to MarkWest, the

skids produced by YPS did not conform to MarkWest standards because, among other reasons,

they were not welded by MarkWest-certified welders and YPS did not use MarkWest valves on

the skids. Even if YPS breached the contract, YPS argues that a reasonable jury could not find

that Black Bear rightfully rejected the skids under the OCC.




                                                  33
       Pursuant to section 1302.61, the “[r]ejection of goods must be within a reasonable time

after their delivery or tender…[and] is ineffective unless the buyer seasonably notifies the

seller.” “Notice need not be in any particular form and may be implied from conduct.” Kabco

Equip. Specialists v. Budgetel, Inc., 2 Ohio App. 3d 58, 61, 440 N.E.2d 611, 614 (1981). “The

determination of a reasonable time and the adequacy of notice to the seller are ordinarily

questions of fact.” Id.

       If a good is rightfully rejected or acceptance is justifiably revoked, then under section

1302.85, a buyer has the right to “cover.”. The OCC provides the following about the remedy of

“cover:”

       (A) After a breach within the preceding section, the buyer may “cover” by making
       in good faith and without unreasonable delay any reasonable purchase of or
       contract to purchase goods in substitution for those due from the seller.

       (B) The buyer may recover from the seller as damages the difference between the
       cost of cover and the contract price together with any incidental or consequential
       damages as defined in section 1302.89 of the Revised Code, but less expenses
       saved in consequence of the seller's breach.

       (C) Failure of the buyer to effect cover within this section does not bar him from
       any other remedy.

OHIO REV. CODE § 1302.86.

       Here, there are material disputes of fact about when Black Bear informed YPS that it

rejected each skid and whether the notice it provided YPS was sufficient to constitute a rightful

rejection under the OCC. Black Bear adduced the following evidence of record to show that it

reasonably and timely notified YPS that it rejected the skids:

       -   in December 2014, Nicolozakes Trucking began to deliver the skids from YPS to
           MarkWest;

       -   on December 17, 2014, Greco forwarded to Canter (and others) the email he received
           from Loosli that detailed at least three issues with the inlet separator skid, which was
           the first of the four skids delivered to MarkWest;




                                                34
       -   at first, Payne provided YPS the opportunity to make the repairs to the skids, but on
           December 19, 2014, Payne sent Canter an email informing him that Black Bear
           would be taking over the repairs to the inlet separator skid, i.e., the first skid received
           by MarkWest;

       -   on December 31, 2014, after a meeting between YPS, Black Bear, and JanX, and an
           inspection of the second and third header skids performed by JanX, Canter told Pelini
           that that the inspection did not go well and Pelini instructed Canter to shut down the
           YPS plant because it was not going to do any more work on the skids;

       -   on January 2, 2015, Pelini went to the Humphreys Site and met with Collins and
           Payne to inspect the inlet separator skid and the first header skid, and it was explained
           to Pelini that the skids were deficient because his welders were required to be
           “MarkWest-certified” and that the wrong valves were used on the skids; and

       -   according to YPS, Black Bear’s “rework” of the skids began—at the latest—on
           January 7, 2015.

Based upon the foregoing evidence, a reasonable jury viewing the evidence in the light most

favorable to Black Bear could find that: by December 17, 2014, Black Bear communicated to

YPS that the inlet separator skid did not conform to its expectations under the contract; Black

Bear continued to communicate various issues with the skids to YPS; on December 31, 2014,

Pelini shut down production on the skids after the skid inspection by Payne and Collins; and on

January 2, 2015, Payne and Collins identified additional large-scale deficiencies with the skids.

A reasonable jury could, therefore, find that Black Bear—even if it did not accept the skids—

rightfully rejected the skids in a reasonable and timely manner and communicated the rejection

to YPS. If a reasonable jury found that Black Bear rightfully rejected the skids, it could,

therefore, find that Black Bear is entitled to the remedy of cover provided for in the OCC. Under

those circumstances, to the extent Black Bear purchased replacement parts to rework the skids, it

may be entitled to damages for exercising its alleged right to “cover” under section 1302.85.




                                                 35
YPS’ motion for summary judgment will, therefore, be denied with respect to Black Bear’s

breach of contract claims. 25

       2. YPS’ Claim that Black Bear Fraudulently Concealed Facts to Get Skids out of
          YPS’ Possession

       The court in Laber v. United Steel, Paper & Forestry, Rubber, Manufacturing, Energy,

Allied Industrial & Service Workers International Union, 126 F. Supp. 3d 934 (N.D. Ohio 2015),

explained:

       Under Ohio law, the elements of fraudulent misrepresentation are: “(1) a
       representation or, when there is a duty to disclose, a concealment of a fact; (2)
       which is material to the transaction at hand; (3) made falsely, with knowledge of
       its falsity, or with such utter disregard as to whether it is true or false that
       knowledge may be inferred; (4) with the intent of misleading another into relying
       upon it; (5) justifiable reliance on the representation or concealment; and (6) an
       injury proximately caused by that reliance.” Stuckey v. Online Resources Corp.,
       819 F.Supp.2d 673, 682 (S.D.Ohio 2011) (citing Williams v. Aetna Fin. Co., 83
       Ohio St.3d 464, 700 N.E.2d 859, 868 (1998)).

Id. at 943. Under Ohio law, “[t]he elements of fraud must be established by clear and convincing

evidence[,]” i.e., the “measure or degree of proof that will produce in the mind of the trier of

facts a firm belief or conviction as to the allegations sought to be established.” Rapport v.

Kochovski, 313, 923 N.E.2d 1212, 1215 (Ohio Ct. App. 2009).

       YPS argues that the undisputed evidence of fact shows that Black Bear fraudulently

concealed the following material facts from YPS to convince YPS to provide the second and

third header skids to Black Bear:

       (1) YPS would not be completing work on the skids;

       (2) the first two skids delivered by YPS would be taken from the Humphreys site
           to a rented warehouse where they would be demolished;


25
        Because Black Bear adduced sufficient evidence of record to show that it is entitled to the
remedy of cover under the OCC, the court need not address whether the evidence of record is
sufficient for a reasonable jury to find that Black Bear accepted the skids and is entitled to
damages under section 1302.88 or 1302.89.


                                                36
        (3) the second and third header skids would not be delivered to the Humphreys
            Site and would be taken to Black Bear’s Barnesville facility where they would
            be demolished; and

        (4) Black Bear instructed Nicolozakes Trucking to take the second and third
            header skids to Black Bear’s Barnesville facility instead of the Humphreys
            Site.

(ECF No. 239 at 12.) According to YPS, it relied upon the foregoing omissions “to move up the

shipping date and allow Black Bear to take the final two Skids without collecting payment in full

only because the Skids were not complete.” (Id.)

        A review of the evidence adduced in this case, however, shows that YPS is not entitled to

summary judgment with respect to its fraudulent concealment claim. There is evidence of record

that:

    -   Black Bear told YPS that the second and third header skids would not pass visual
        inspection because, among other problems, they did not have “brother-in-law welds[,]”
        the welders were not MarkWest-certified, and there were issues with the valves, (ECF
        No. 245-1 at 79);

    -   YPS knew the second header skid was complete, but the third header skid was not;

    -   YPS informed Loosli that the last two header skids were not finished, and Loosli
        instructed YPS to ship the unfinished header skids, (ECF No. 261-6 at 23);

    -   Pelini was told that Black Bear would complete the skids when they arrived at the
        Humphreys Site, (ECF No. 261-4 at 20); and

    -   YPS permitted Nicolozakes Trucking to take the second and third header skids from its
        possession to deliver them to Black Bear, (ECF No. 245-1 at 81); and

    -   Black Bear at the Barnesville facility performed work on the YPS skids to bring them in
        conformity with MarkWest’s standards.

A reasonable jury could, therefore, find that YPS permitted the second and third header skids to

be shipped to Black Bear without full payment despite knowing the third header skid was

unfinished, both skids had problems according to MarkWest and Black Bear and would not pass

a visual inspection by MarkWest, and that Black Bear was going to perform work on the second

and third header skids. Under those circumstances, a reasonable jury could find that Black Bear’s

                                               37
alleged concealment of the facts set forth by YPS was not the proximate cause of YPS’ alleged

damages because YPS permitted the skids to be shipped to Black Bear despite knowing that

Black Bear intended to perform work on the skids to finish them and alter them to bring them

into compliance with MarkWest standards. YPS’ motion for summary judgment with respect to

this claim will, therefore, be denied because Black Bear adduced evidence sufficient to show—at

the very least—material disputes of fact exist with respect to this claim.

       B. MarkWest’s Motion for Summary Judgment (ECF No. 230)

       YPS asserts ten claims against MarkWest. (ECF No. 79.) MarkWest argues it is entitled

to judgment as a matter of law on eight of those ten claims. Each of those eight claims, the

parties’ arguments, and the applicable law will be addressed below.

       1. Spoliation (Count III)

       Under Ohio law, a claim for spoliation or “interference with or destruction of evidence”

has five elements:

       (1) pending or probable litigation involving the plaintiff,

       (2) knowledge on the part of defendant that litigation exists or is probable,

       (3) willful destruction of evidence by defendant designed to disrupt the plaintiff's case,

       (4) disruption of the plaintiff's case, and

       (5) damages proximately caused by the defendant's acts….

Smith v. Howard Johnson Co., 615 N.E.2d 1037, 1038 (Ohio 1993). With respect to the third and

fourth elements, one court has explained: “A party alleging a spoliation claim must set forth

evidence showing willful destruction evidence designed to disrupt the party's case.” Wheatley v.

Marietta Coll., 48 N.E.3d 587, 621 (Ohio Ct. App. 2016). “[M]ere destruction of evidence does

not lead to natural conclusion that evidence was willfully destroyed and…a party’s speculation

that evidence was willfully destroyed is not sufficient to prevent summary judgment; instead,


                                                     38
[the] party must produce evidence.” Id. (citing Sutliff v. Cleveland Clinic Found., No. 91337,

2009 WL 205863, at ¶ 33 (Ohio Ct. App. Jan. 29, 2009). “Furthermore, to show that willfully

destroyed evidence disrupted the plaintiff's case, the plaintiff must prove ‘that the evidence

which was destroyed was of such a nature that it would have enabled the plaintiff successfully to

purse the * * * civil action.’” Id. (quoting Tomas v. Nationwide Mut. Ins. Co., 607 N.E.2d 944,

948 (Ohio Ct. App. 1992)). In other words, “speculation that willfully destroyed evidence would

have helped the plaintiff’s case is insufficient.” Id. (citing Tomas, 607 N.E.2d at 950).

       YPS’ spoliation claim is based upon allegations that MarkWest committed spoliation by

willfully and maliciously destroying the skids at issue in this case. (ECF No. 246 at 4-6.)

MarkWest argues in its brief in support of its motion for summary judgment that YPS did not

adduce evidence sufficient for a reasonable jury to find in YPS’ favor with respect to spoliation

because there is no evidence of record that MarkWest (as opposed to another entity) destroyed

the skids; rather, the undisputed evidence of record shows that the second and third header skids

were picked up from YPS by Nicolozakes Trucking and delivered to the Barnesville facility,

where Black Bear repaired the skids. (ECF No. 231 at 5-7.) MarkWest also argues that YPS

failed to adduce evidence to show that the skids were destroyed to disrupt YPS’ case or that

YPS’ case was in fact disrupted as a result of the alleged destruction of the skids. (ECF No.

265at 2-3.) YPS argues in response that MarkWest should be held liable for destroying the skids

because “MarkWest, through Loosli, and Black Bear, by assigning Black Bear employee Pam

Payne as project manager to the offsite location of the Skids, kept the Skids concealed from YPS

until the Skids were destroyed.” (ECF No. 246 at 4.) The court will consider the evidence of

record and the arguments presented by MarkWest and YPS to determine whether MarkWest is

entitled to summary judgment on this claim.




                                                 39
         MarkWest argues that there is no evidence that MarkWest—as opposed to another party

or entity—destroyed the skids, and, therefore, it is entitled to summary judgment with respect to

this claim. Under Ohio law, however, a defendant may be held liable for the destruction of

evidence if the defendant had “access to or control of” the evidence. Scheel v. Rock Ohio

Caesars Cleveland, L.L.C., 108 N.E.3d 1252, 1266 (Ohio Ct. App. 2018). There is evidence

presented in this case that MarkWest had access to and control of the skids. For example,

MarkWest permitted Black Bear to conduct the repairs on the skids and Black Bear performed

the rework near Loosli’s office to permit daily inspections of the rework by MarkWest; indeed,

someone from MarkWest oversaw the MarkWest-certification of the Black Bear welders. Under

those circumstances, a reasonable jury could find that MarkWest had access to and control of the

skids.

         MarkWest also argues that there is no evidence that it willfully destroyed the skids to

disrupt YPS’ case; rather, Black Bear reworked the skids for MarkWest so that the skids could be

used at the Humphreys Site in a timely manner to avoid penalties from McCarl’s. To the extent

YPS’ spoliation claim is based upon Black Bear’s use of the the skids produced by YPS, a

reasonable jury could find that Black Bear had a statutory right to reasonable use of the

nonconforming skids produced by YPS. Under the OCC, a buyer may continue to reasonably use

nonconforming goods that the buyer rejected without accepting the goods. In McCullough v. Bill

Swad Chrysler-Plymouth, 449 N.E.2d 1289 (Ohio 1983), the issue of first impression before the

court was: “Whether appellee, by continuing to operate the vehicle she had purchased from

appellant after notifying the latter of her intent to rescind…the purchase agreement, waived her

right to revoke her initial acceptance.” Id. at 1292. The court explained that the answer to the

question depended upon whether the continued use of the vehicle was “reasonable[,]” which was

a question to be answered by the trier of fact. Id. The court recognized that:


                                                 40
       [F]requently a buyer, after revoking his earlier acceptance of a good, is
       constrained by exogenous circumstances, many of which the seller controls—to
       continue using the good until a suitable replacement may realistically be
       secured…[and] [t]o penalize a buyer for a predicament not of his own creation
       would be patently unjust.

Id. The court set forth five factors for the court to consider to determine whether the continued

use of a good—after revocation of acceptance—was reasonable:

       (1)     Upon being apprised of the buyer’s revocation of his acceptance, what
       instructions, if any, did the seller tender the buyer concerning return of the now
       rejected goods?

       (2)    Did the buyer’s business needs or personal circumstances compel the
       continued use?

       (3)     During the period of such use, did the seller persist in assuring the buyer
       that all nonconformities would be cured or that provisions would otherwise be
       made to recompense the latter for the dissatisfaction and inconvenience which the
       defects caused him?

       (4)     Did the seller act in good faith?

       (5)     Was the seller unduly prejudiced by the buyer’s continued use?

McCullough, 449 N.E.2d at 1293. After consideration of the foregoing questions, the court held

that the buyer’s continued use of the vehicle was reasonable because, among other reasons, she

was “a young clerical secretary of limited financial resources…scarcely in the position to return

the defective automobile and obtain a second in order to meet her business and personal needs”

and the seller failed to take possession of the vehicle after the buyer’s initial revocation of

acceptance. Id. Under those circumstances, the court found that the seller “must bear the loss for

any diminution of the vehicle’s resale value.” Id.

       Importantly to this case, the reasonable use test set forth in McCullough was applied by

the Ohio Court of Appeals in a case in which the trial court found the buyer initially rejected the

goods but continued to use them. George v. Fannin, 588 N.E.2d 195, 199 (Ohio Ct. App. 1990).

In George, the court held that the continued use of the allegedly defective goods, i.e., draperies,


                                                   41
was not reasonable because the continued use lasted more than a year without any alteration to

the goods despite the goods’ alleged nonconformities with the parties’ contract terms. Id. Based

upon the foregoing, under Ohio law, a buyer may continue to use nonconforming goods without

revoking its rejection of the goods so long as the use is “reasonable” based upon the

considerations set forth by the Ohio Supreme Court in McCullough.

       Here, (as discussed above) a reasonable jury could find that Black Bear rejected all four

skids but continued to possess and use them by dismantling the skids and reusing some of their

parts to construct skids that complied with MarkWest’s standards. Based upon the time

constraints placed on Black Bear by MarkWest to avoid additional charges from McCarl’s, a

reasonable jury could find that Black Bear’s use of the YPS skids to rebuild conforming skids

was reasonable and did not constitute acceptance of the skids. Under those circumstances, a

reasonable jury could find that the YPS skids were not destroyed; rather, they were reworked to

comply with MarkWest standards within Black Bear’s rights under Ohio law.

       On the other hand, however, a reasonable jury could find that Black Bear did not reject

the YPS skids until its counsel provided the letter to YPS on January 12, 2015, which was after

Black Bear began to rework and take apart the skids. Evidence of record shows that MarkWest

instructed Black Bear to not inform YPS that MarkWest did not want YPS involved in the

reparation work to the skids; indeed, Black Bear diverted the delivery of the second and third

header skids to its Barnesville facility without telling YPS that the skids would not be delivered

to the Humphreys Site. A reasonable jury could, therefore, conclude that Black Bear’s

dismantling of the skids—with MarkWest’s oversight—before YPS was informed that the skids

were rejected shows that the skids were intentionally destroyed by Black Bear to prohibit YPS

from exercising any right to cure the nonconformities under section 1302.52, which provides a




                                               42
seller the right to cure if the “time for performance has not yet expired.” OHIO REV. CODE §

1302.52(A).

       Based upon the foregoing, material disputes of fact exist about whether MarkWest

intentionally had Black Bear destroy the skids to disrupt YPS’ case. MarkWest’s motion for

summary judgment on this claim will, therefore, be denied.

       2. Tortious Interference with Contract (Count IV)

       The elements of tortious interference with a contract are:

       (1) the existence of a contract,

       (2) the wrongdoer's knowledge of the contract,

       (3) the wrongdoer's intentional procurement of the contract's breach,

       (4) the lack of justification, and

       (5) resulting damages.

Fred Siegel Co., L.P.A. v. Arter & Hadden, 707 N.E.2d 853, 858 (Ohio 1999). The court in Fred

Siegel explained:

       Only improper interference with a contract is actionable, as reflected in the fourth
       element of the tort as set forth in the Kenty syllabus. Thus, even if an actor's
       interference with another's contract causes damages to be suffered, that
       interference does not constitute a tort if the interference is justified. “The issue in
       each case is whether the interference is improper or not under the circumstances;
       whether, upon a consideration of the relative significance of the factors involved,
       the conduct should be permitted without liability, despite its effect of harm to
       another.” 4 Restatement of the Law 2d, Torts, at 28, Section 767, Comment b. We
       today reaffirm Kenty and hold that establishment of the fourth element of the tort
       of tortious interference with contract, lack of justification, requires proof that the
       defendant's interference with another's contract was improper.

Id.

       Evidence of record shows that (1) a contract existed between YPS and Black Bear, and

(2) MarkWest, the alleged wrongdoer, knew about the contract between YPS and Black Bear.

MarkWest argues, however, that YPS failed to adduce evidence of record upon which a


                                                 43
reasonable jury could find that MarkWest procured the breach of the contract between YPS and

Black Bear (element three) or that MarkWest’s actions were not justified (element 4). According

to YPS, Loosli (acting for MarkWest) intended to secure the breach of Black Bear’s contract

with YPS (element three) by “requiring Black Bear to get YPS out of the Skid project as a

condition to Black Bear’s own ability to continue work on the Skids and that…Loosli enforced

…[the] demand by threatening Black Bear with losing MarkWest’s business and ‘millions’ in

penalties.” (ECF No. 246 at 7.)

       The undisputed evidence of record shows that MarkWest—with knowledge that Black

Bear subcontracted the skid-work to YPS and that Black Bear wanted to save its name and

continue to work with MarkWest—instructed Black Bear that YPS was not to be involved in the

reparation work on the skids. As discussed above, a reasonable jury could find that Black Bear in

compliance with MarkWest’s instructions to keep YPS out of the reparation work, intentionally

delayed its rejection of all four skids until January 12, 2015, i.e., after it began to dismantle and

reconstruct skids that complied with MarkWest standards, to prevent YPS from exercising any

right it had to cure the skids’ nonconformities. Under those circumstances, a reasonable jury

could find that MarkWest intentionally procured the breach of the contractual agreement

between Black Bear and YPS.

       Material disputes of fact also exist with respect to whether MarkWest’s conduct was

justified. The court in Columbia Development Corporation v. Krohn, No. C1300842, 2014 WL

7277755 (Ohio App. Ct. Dec. 19, 2014), explained:

       “One is privileged purposely to cause another not to perform a contract, or enter
       into or continue a business relation, with a third person by in good faith asserting
       or threatening to protect properly a legally protected interest of his own which he
       believes may otherwise be impaired or destroyed by the performance of the
       contract or transaction.”




                                                  44
Id. ¶ 26 (quoting RESTATEMENT (SECOND) OF TORTS § 773 (1979)). A reasonable jury could find

that MarkWest in good faith was concerned with whether YPS could repair the skids in an

acceptable and timely manner that would preclude additional charges from McCarl’s. On the

other hand, a reasonable jury could also find that because of MarkWest’s concealment of the

rework plans from YPS—despite YPS’ willingness to meet and discuss the nonconformities in

the skids—that MarkWest was not acting in good faith to protect its own interests. MarkWest

does not otherwise argue that YPS failed to adduce evidence of fact of damage 26 to support this

claim. Based upon the foregoing, there is sufficient evidence of record for a reasonable jury to

find that MarkWest tortuously interfered with YPS’ contract with Black Bear to procure its

breach. MarkWest’s motion for summary judgment will, therefore, be denied with respect to

YPS’ tortious interference with contractual relations claim.

       3. Fraudulent Misrepresentation (Count V) and Fraudulent Concealment (Count
          VI)

       As discussed above, under Ohio law, the elements of fraudulent misrepresentation (or

concealment) are:

       (1) a representation or, when there is a duty to disclose, a concealment of a fact;

       (2) which is material to the transaction at hand;

       (3) made falsely, with knowledge of its falsity, or with such utter disregard as to
       whether it is true or false that knowledge may be inferred;

       (4) with the intent of misleading another into relying upon it;

       (5) justifiable reliance on the representation or concealment; and

       (6) an injury proximately caused by that reliance.

Laber, 126 F.Supp. 3d at 943.

26
        Summary judgment in favor of a defendant is inappropriate where “there exists no
question as to the fact of damages but only a factual question as to the amount of damages….”
Aircraft Guar. Corp. v. Strato-Lift, Inc., 991 F. Supp. 735, 743 (E.D. Pa. 1998) (emphasis
added).

                                                45
         MarkWest argues that it is entitled to summary judgment on YPS’ fraudulent

misrepresentation and fraudulent concealment claims because: (1) MarkWest did not have a duty

to disclose to YPS; (2) MarkWest’s action did not cause YPS’ damages; and (3) YPS did not rely

upon MarkWest’s allegedly false representations or concealment of fact. YPS disagrees with

MarkWest’s view of the facts in this case and argues MarkWest’s motion for summary judgment

with respect to these claims should be denied. Each issue raised by MarkWest will be addressed

below.

         Although it is not clear from the parties’ summary judgment submissions, the court

discerns that YPS’ fraudulent misrepresentation and fraudulent concealment claims are based

upon: (1) Loosli’s statement to YPS that the second and third header skids would be delivered to

the Humphreys Site; and (2) his omission that the second and third head skids would—in fact—

be delivered to Black Bear’s Barnesville facility. See (ECF No. 246 at 10.) MarkWest first

argues that it is entitled to summary judgment with respect to the fraudulent concealment claim

because there is no evidence of record to show that MarkWest had a duty to disclose the delivery

location of the second and third header skids to YPS. MarkWest is correct that under Ohio law,

“‘in business transactions where parties deal at arm's length, each party is presumed to have the

opportunity to ascertain relevant facts available to others similarly situated and, therefore, neither

party has a duty to disclose material information to the other.’” Daly v. New York Life Ins. Co.,

No. 1:12CV125, 2019 WL 4751706, at *4 (S.D. Ohio Sept. 30, 2019) (quoting Blon v. Bank

One, Akron, N.A., 519 N.E.2d 363, 367 (Ohio 1988)). Ohio law also provides, however, that

“[f]ull disclosure may…be required of a party to a business transaction ‘where such disclosure is

necessary to dispel misleading impressions that are or might have been created by partial

revelation of the facts.’” Blon, 519 N.E.2d at 367 (quoting Connelly v. Balkwill, 174 F. Supp.

49, 58 (N.D. Ohio 1959), aff'd, 279 F.2d 685 (6th Cir. 1960)). A reasonable jury may, therefore,


                                                 46
find that because Loosli told YPS that the second and third header skids would be delivered to

the Humphrey Site, he was required to disclose to YPS the truth, i.e., that the skids would be

delivered to Black Bear’s Barnesville facility.

       MarkWest next argues that the undisputed evidence of record shows that—as a matter of

law—Loosli’s allegedly false representation and omission about the location to which the second

and third header skids would be delivered were not the proximate cause of YPS’ damages. The

Ohio Supreme Court has defined proximate cause as follows:

       “[W]here an original act is wrongful or negligent and in a natural and continuous
       sequence produces a result which would not have taken place without the act,
       proximate cause is established, and the fact that some other act unites with the
       original act to cause injury does not relieve the initial offender from liability.”

Aetna Cas. & Sur. Co. v. Leahey Const. Co., 219 F.3d 519, 543 (6th Cir. 2000) (quoting Clinger

v. Duncan, 166 Ohio St. 216, 141 N.E.2d 156, 162 (1957)). In other words, “[t]here is no damage

where the complaining party is no worse off than it would have been had the alleged fraud not

been committed.” Columbia Gas Transmission Corp. v. Ogle, 51 F. Supp. 2d 866, 877 (S.D.

Ohio 1997), aff'd, 172 F.3d 47 (6th Cir. 1998).

       Based upon the evidence of record, YPS’ damages appear to be based upon Black Bear’s

failure to pay YPS the full contract price for the platforms and skids. YPS, however, did not

adduce evidence sufficient to show that Black Bear would have paid YPS the full contract price

for the platform and skids if Loosli did not misrepresent the delivery location of the skids. Black

Bear informed YPS about the alleged deficiencies in the skids before they shipped to the

Barnesville facility, and Black Bear informed YPS that work would be performed on the skids.

There was no evidence presented upon which a reasonable jury may infer that Black Bear would

have paid YPS the full contract price for the skids if Loosli told YPS that the second and third

header skids were going to be delivered to the Barnesville facility. Under those circumstances,

YPS failed to adduce sufficient evidence for a reasonable jury to find that MarkWest’s fraudulent

                                                  47
misrepresentation or concealment was the proximate cause of YPS’ injuries, i.e., YPS would

have been “better off” if MarkWest had not committed fraud. MarkWest is, therefore, entitled to

summary judgment with respect to YPS’ claims for fraudulent misrepresentation and fraudulent

concealment.

       4. Unjust Enrichment (Count VIII)

       The elements of a claim for unjust enrichment are:

       1) the plaintiff conferred a benefit upon the defendant,

       (2) the defendant had knowledge of such benefit, and

       (3) the defendant retained that benefit under circumstances in which it would be
       unjust for him or her to retain that benefit.

Cleveland Cent. Catholic High Sch. v. Mills, 125 N.E.3d 328, 339 (Ohio Ct. App. 2018) (quoting

Johnson v. Microsfot Corp., 834 N.E.2d 791, 799 (Ohio 2005)). “Unjust enrichment occurs when

a person ‘has and retains money or benefits which in justice and equity belong to another.’”

Cleveland Cent, 125 N.E.3d at 339 (quoting Johnson, 834 N.E.2d at 799). “The purpose of an

unjust enrichment claim is not to compensate the plaintiff for loss or damage suffered by the

plaintiff, but to enable the plaintiff to recover the benefit he or she has conferred on the

defendant under circumstances in which it would be unjust to allow the defendant to retain it.”

Id. (citing Johnson, 834 N.E.2d at 799).

       Under Ohio law, “a subcontractor must look to his contractor for payment, but a

subcontractor may pursue an unjust enrichment claim against a homeowner when the original

contractor is unavailable for judgment.” Graves Lumber Co. v. Croft, 20 N.E.3d 412, 427 (Ohio

Ct. App. 2014) (citing Apostolos Grp., Inc. v. Josephson, No. 20733, 2002 WL 242111, at *1

(Ohio Ct. App. Feb. 20, 2002)). Under those circumstances, YPS must show that Black Bear is

unavailable for judgment in order to assert an unjust enrichment claim against MarkWest. YPS

failed to adduce any evidence that Black Bear is unavailable for judgment in this case. Id. at 427

                                                48
(finding the general contractor was unavailable for judgment because it filed for bankruptcy).

YPS’ unjust enrichment claim against MarkWest is, therefore, untenable as a matter of law and

MarkWest is entitled to summary judgment on the claim. 27

       5. Negligent Supervision (Count IX) and Negligent Training (Count X)

       The court in Sheldon v. Kettering Health Network, 40 N.E.3d 661 (Ohio Ct. App. 2015),

explained:

       The elements of a negligent supervision claim essentially are the same as those
       required to prove negligent hiring. Browning v. Ohio State Hwy. Patrol, 151 Ohio
       App.3d 798, 2003-Ohio-1108, 786 N.E.2d 94, ¶ 67 (10th Dist.).
                                               …
       They are: “(1) the existence of an employment relationship; (2) the employee's
       incompetence; (3) the employer's actual or constructive knowledge of such
       incompetence; (4) the employee's act or omission causing the plaintiff's injuries;
       and (5) the employer's negligence in hiring or retaining [or training or
       supervising] the employee as the proximate cause of plaintiff's injuries.” Evans v.
       Ohio State Univ., 112 Ohio App.3d 724, 739, 680 N.E.2d 161 (10th Dist.1996).

Id. at 678. One court has explained the “incompetence” element as follows:

       [I]ncompetence relates not only or exclusively to an employee's lack of ability to
       perform the tasks that his or her job involves. It also relates to behavior while on
       the job inapposite to the tasks that a job involves and which materially inhibits
       other employees from performing their assigned job tasks.

Harmon v. GZK, Inc., No. 18672, 2002 WL 191598, at *17 (Ohio Ct. App. Feb. 8, 2002). The

court offered sexual harassment as an example of “per se incompetent behavior.” Id.

27
        Even if YPS could assert an unjust enrichment claim against MarkWest, YPS failed to
adduce evidence to show that MarkWest attained any benefit from YPS under circumstances in
which it would be unjust for MarkWest to retain that benefit. The undisputed evidence of record
shows that MarkWest paid Black Bear the full contract price for the platforms and skids that
MarkWest contracted Black Bear to provide. YPS did not point to any evidence of record to
show that it provided MarkWest a benefit beyond the two platforms and four skids for which
MarkWest paid Black Bear. Under those circumstances, a reasonable jury could not find that
MarkWest was unjustly enriched by YPS and MarkWest would be entitled to summary judgment
on the unjust enrichment claim. See Moosehead Harvesting, Inc. v. Eureka Midstream, LLC, No.
18 MO 0015, 2019 WL 474172, at *3 ¶ 14 (Ohio Ct. App. Sept. 30, 2019) (explaining that
“when ‘the owner has paid the general contractor in full for all performance rendered at the
construction site, the owner has not received a benefit for which it has not paid. Consequently,
the owner has not been unjustly enriched’”) (quoting Steel Quest, Inc. v. City Mark Const.
Servs., Inc., No. C-960994, 1997 WL 674614, at *1 (Ohio Ct. App. Oct. 31, 1997)).

                                               49
       i.     Negligent Supervision

       Here, YPS’ negligent supervision claim is based upon MarkWest’s “failure to

supervise…Loosli’s performance of the basic responsibilities of a project manager when

overseeing a contractor’s performance.” (ECF No. 246 at 17.) According to YPS, MarkWest’s

failure to supervise Loosli proximately caused Black Bear to violate the “the UCC’s

requirements for rejection and to preserve evidence during a dispute, prevented YPS…from

inspecting the Skids and investigating MarkWest’s claims that the Skids failed to conform with

the contract….” (Id. at 17-18.) MarkWest argues, among other things, that it is entitled to

summary judgment with respect to this claim because it is barred by Ohio’s economic loss

doctrine. (ECF No. 231 at 19-20.) YPS argues, however, that the claim is not barred because it

seeks punitive damages. (ECF No. 246 at 18-20.)

       The Supreme Court of Ohio has explained:

               The economic-loss rule generally prevents recovery in tort of damages for
       purely economic loss. See Chemtrol Adhesives, Inc. v. Am. Mfrs. Mut. Ins. Co.
       (1989), 42 Ohio St.3d 40, 45, 537 N.E.2d 624; Floor Craft Floor Covering, Inc. v.
       Parma Community Gen. Hosp. Assn. (1990), 54 Ohio St.3d 1, 3, 560 N.E.2d 206.
       “ ‘[T]he well-established general rule is that a plaintiff who has suffered only
       economic loss due to another's negligence has not been injured in a manner which
       is legally cognizable or compensable.’ ” Chemtrol, 42 Ohio St.3d at 44, 537
       N.E.2d 624, quoting Nebraska Innkeepers, Inc. v. Pittsburgh–Des Moines Corp.
       (Iowa 1984), 345 N.W.2d 124, 126. See, also, Floor Craft, 54 Ohio St.3d at 3, 560
       N.E.2d 206. This rule stems from the recognition of a balance between tort law,
       designed to redress losses suffered by breach of a duty imposed by law to protect
       societal interests, and contract law, which holds that “parties to a commercial
       transaction should remain free to govern their own affairs.” Chemtrol, 42 Ohio
       St.3d at 42, 537 N.E.2d 624. See, also, Floor Craft, 54 Ohio St.3d at 7, 560
       N.E.2d 206, quoting Sensenbrenner v. Rust, Orling & Neale Architects, Inc.
       (1988), 236 Va. 419, 425, 374 S.E.2d 55. “ ‘Tort law is not designed * * * to
       compensate parties for losses suffered as a result of a breach of duties assumed
       only by agreement. That type of compensation necessitates an analysis of the
       damages which were within the contemplation of the parties when framing their
       agreement. It remains the particular province of the law of contracts.’ ” Floor
       Craft, 54 Ohio St.3d at 7, 560 N.E.2d 206, quoting Sensenbrenner, 236 Va. at
       425, 374 S.E.2d 55.

Corporex Dev. & Constr. Mgt., Inc. v. Shook, Inc., 414, 835 N.E.2d 701, 704 (Ohio 2005).

                                              50
       Generally, the economic loss rule will bar claims of negligent supervision where the

plaintiff alleges the duty breached arises out of contract. Thomas v. Deutsche Bank Nat. Tr. Co.,

No. 2:11-CV-866, 2012 WL 1854297, at *6 (S.D. Ohio May 21, 2012). An exception the general

rule exists, however, if the plaintiff is seeking punitive damages. Simpkins v. Grace Brethren

Church of Delaware, 16 N.E.3d 687, 710 (Ohio Ct. App. 2014). To prove entitlement to punitive

damages, a plaintiff must prove malice. Id. “The Ohio Supreme Court defines malice for the

purposes of punitive damages as, ‘(1) that state of mind under which a person's conduct is

characterized by hatred, ill will or a spirit of revenge, or (2) a conscious disregard for the rights

and safety of another person that has a great probability of causing substantial harm.’” Id.

(quoting Preston v. Murty, 512 N.E.2d 1174, 1175 (Ohio 1987)).

       Here, YPS’ allegations of wrongdoing against MarkWest and Loosli arise out of the duty

imposed upon Black Bear under the terms of the contract between YPS and Black Bear. YPS

argues that it was injured by MarkWest because it negligently supervised Loosli, which caused

Black Bear to violate the “the UCC’s requirements for rejection and to preserve evidence during

a dispute, prevented YPS…from inspecting the Skids and investigating MarkWest’s claims that

the Skids failed to conform with the contract….” (ECF No. 246 at 17-18.) Under those

circumstances, the economic loss rule would bar YPS’ recovery of economic losses from

MarkWest. YPS argues that it is seeking punitive damages based upon MarkWest’s negligent

supervision of Loosli. YPS, however, failed to adduce evidence sufficient for a reasonable jury

to find that MarkWest acted with malice.

       First, the record before the court is void of any evidence that MarkWest had any “hatred,

ill will or a spirit of revenge” with respect to YPS. Simpkins, 16 N.E.3d at 710. Second, YPS

failed to adduce evidence sufficient to show that MarkWest’s alleged negligent supervision of




                                                 51
Loosli showed MarkWest’s “conscious disregard for the rights and safety of…[YPS] that…[had]

a great probability of causing substantial harm.” Id. One court has explained:

       When actual malice is predicated on conscious disregard, such as is the case here,
       the court “must review the evidence to determine if reasonable minds can differ as
       to whether the party was aware his or her act had a great probability of causing
       substantial harm” and whether sufficient evidence was presented “that the party
       consciously disregarded the injured party's rights or safety.” Id.; Malone v.
       Courtyard by Marriott L.P. (1996), 74 Ohio St.3d 440, 446, 659 N.E.2d 1242.

Touhey v. Ed's Tree & Turf, L.L.C., 958 N.E.2d 212, 216–17 (Ohio Ct. App. 2011). In other

words, the plaintiff must offer proof that the defendant “must have actually known of the threat”

posed to the plaintiff. Malone v. Courtyard by Marriott L.P., 659 N.E.2d 1242, 1248 (Ohio

1996). “Absent such proof of a defendant's subjective knowledge of the danger posed to another,

a punitive damages claim against that defendant premised on the “conscious disregard” theory of

malice is not warranted.” Id. “[P]unitive damages are intended to punish and deter conduct

resulting from a mental state so callous in its disregard for the rights and safety of others that

society deems it intolerable.” Calmes v. Goodyear Tire & Rubber Co., 575 N.E.2d 416, 419

(Ohio 1991). “[M]isconduct greater than mere negligence is required.” Id.

       YPS relies upon the Ethics Report dated December 18, 2014, authored by Mack and a

letter dated December 31, 2014, authored by Ferguson to show that MarkWest acted in conscious

disregard for YPS’ rights. The Ethics Report details alleged ethical violations by Loosli with

respect to the Humphreys Site, including allegations, among others, that Loosli disclosed

confidential information, obtained positions for his family members, overlooked errors, intended

to sell company material for personal profit, and received gifts from contractors. According to

Mack, he reported the foregoing allegations to Loosli’s supervisor three months before he

authored the Ethics Report. The Ethics Report provided that on the same day the report was

submitted, MarkWest initiated an investigation of the allegations set forth in the report.




                                                 52
       Ferguson in his email to Crawford explained that Loosli poorly managed the Humphreys

Site, which caused a delay in the project and added costs to MarkWest, and that Ferguson did not

trust Loosli. One week after Ferguson sent his email to Crawford, a third-party investigator

conducted interviews of MarkWest’s employees at the Humphreys Site. The records of the third-

party investigation are privileged and not part of this litigation.

       Based upon the foregoing, YPS did not adduce evidence sufficient to create a triable

issue of fact about whether MarkWest acted in conscious disregard to YPS’ rights. According to

YPS, MarkWest’s negligent supervision of Loosli caused Black Bear to violate its contractual

obligations with YPS. The Ethics Report and Ferguson’s email described allegations about

Loosli’s unethical management of the Humphreys Site, but did not provide sufficient information

to MarkWest to provide it subjective knowledge that there was a great probability that Loosli

would cause YPS substantial harm via Black Bear’s alleged breach of its contractual obligations

to YPS.

       Even if a reasonable jury could find that the Ethics Report or Ferguson’s email provided

sufficient notice to MarkWest about Loosli’s conduct, the undisputed evidence of record shows

that on the day Mack submitted the Ethics report, MarkWest initiated an investigation of the

allegations, and one week after Ferguson sent his email to Crawford, a third-party investigator

conducted interviews of MarkWest employees at the Humphreys Site. Under those

circumstances, a reasonable jury could not find that MarkWest acted in conscious disregard of

the great probability that Loosli’s conduct would cause substantial harm to YPS, i.e., Black

Bear’s alleged breach of its contractual duties.

       Based upon the foregoing, YPS did not adduce evidence sufficient to create a triable

issue of fact about its entitlement to punitive damages. Under the economic loss rule, YPS may

not assert a negligent supervision claim against MarkWest for solely economic damages that


                                                   53
arise from Black Bear’s alleged breach of contract. MarkWest is, therefore, entitled to summary

judgment on YPS’ claim for negligent supervision.

       ii.    Negligent Training

       With respect to YPS’ negligent training claim, YPS did not present any evidence about

Loosli’s training from any MarkWest entity or about training in the relevant industry that would

support its claim for negligent training, i.e., YPS did not adduce evidence upon which a

reasonable jury could find that a MarkWest entity was negligent in training Loosli, which

proximately caused YPS’ damages in this case. MarkWest is, therefore, entitled to summary

judgment with respect to YPS’ negligent supervision claim. See Matthews v. District of

Columbia, 924 F.Supp.2d 115, 122 (D.D.C. 2013) (analyzing a negligent supervision claim

under 42 U.S.C. § 1983 and granting summary judgment in favor of defendant because the

plaintiff did not provide any “information about the training the…[defendant] offered”).

       6. Civil Conspiracy (Count VII)

       The court in In re National Century Financial Enterprises, Inc., Investment Litigation,

604 F. Supp. 2d 1128, 1153 (S.D. Ohio 2009), explained:

       A civil conspiracy is “ ‘a malicious combination of two or more persons to injure
       another in person or property, in a way not competent for one alone, resulting in
       actual damages.’ ” Kenty v. Transamerica Premium Ins. Co., 72 Ohio St.3d 415,
       419, 650 N.E.2d 863, 866 (Ohio 1995) (quoting LeFort v. Century 21–Maitland
       Realty Co., 32 Ohio St.3d 121, 126, 512 N.E.2d 640, 645 (Ohio 1987)). The
       elements of a civil conspiracy claim are: “(1) a malicious combination; (2) two or
       more persons; (3) injury to person or property; and (4) existence of an unlawful
       act independent from the actual conspiracy.” Universal Coach, Inc. v. New York
       City Transit Auth., Inc., 90 Ohio App.3d 284, 292, 629 N.E.2d 28, 33 (Ohio
       Ct.App.1993).

Id. at 1153. The “malicious combination” of a civil conspiracy claim requires proof of two or

more entities “act[ing] in concert…to conjure up a scheme to purposefully and intentionally

cause injury to…[the plaintiff].” Fifth Third Mortg. Co. v. Perry, No. 12CA13, 2013 WL

3946087, at *10 (Ohio Ct. App. July 24, 2013). Stated another way, “[t]he ‘malice’ in a

                                               54
‘malicious combination’ involves a state of mind under which a person commits a wrongful act

on purpose, without reasonable or lawful excuse, to the injury of another.” Id. (citing Merchants

Nat’l Bank v. Overstake, No. 11CA18, 2012 WL 6943868, at *2 (Ohio Ct. App. Dec. 31,2012)).

        As explained in this opinion, YPS adduced evidence sufficient for a reasonable jury to

find that MarkWest and Black Bear tortuously interfered with or destroyed the skids, which

caused damage to YPS. There is evidence that MarkWest and Black Bear combined to destroy

the skids, i.e., they agreed that Black Bear—under MarkWest’s direction—would destroy or

rework the skids to injure YPS, i.e., to prevent YPS from exercising its rights to cure the skids’

alleged nonconformities. MarkWest oversaw Black Bear’s work on the skids, MarkWest

instructed Black Bear that YPS should not participate in the work of the skids, and Black Bear

precluded YPS from participating in the rework of the skids. The unlawful act independent of the

conspiracy is, if found by the jury, the intentional destruction of the skids to disrupt YPS’ case.

There are material issues of fact in dispute and a reasonable jury could, therefore, find that

MarkWest and Black Bear conspired to destroy the skids to disrupt YPS’ case. The motion for

summary judgment with respect to this claim will, therefore, be denied.

        C. Black Bear and Kovacic’s Motion for Summary Judgment (ECF No. 234)

        1. Fraudulent Inducement to Contract (Count II) against Black Bear and Kovacic

        The court in Barnes v. Reserve Energy Exploration, 68 N.E.3d 133 (Ohio Ct. App. 2016),

explained:

        To successfully assert a prima facie case for fraudulent inducement, Appellants
        must establish: (1) a representation material to the transaction was made; (2) it
        was made falsely, with knowledge that it was false or with utter disregard or
        recklessness regarding whether it was false; (3) the intent to mislead another into
        reliance on that representation; (4) justifiable reliance on the representation; and
        (5) injury proximately resulting from that reliance. Burr v. Stark Cty. Bd. of
        Commrs., 23 Ohio St.3d 69, 491 N.E.2d.1101 (1986)

Id. at 139.


                                                 55
       Black Bear in its motion for summary judgment argues it is entitled to judgment as a

matter of law on YPS’ fraudulent inducement claim. YPS in its brief in opposition to Black

Bear’s motion for summary judgment does not address its fraudulent inducement claim. In a

prior submission made to this court, YPS informed the court that it did not oppose summary

judgment being entered in favor of Black Bear with respect to the fraudulent inducement claim.

(ECF No. 204 at 3.) The Third Circuit Court of Appeals has explained that “[j]udicial admissions

are concessions in pleadings or briefs that bind the party who makes them.” Berckeley Inv. Grp.,

Ltd. v. Colkitt, 455 F.3d 195, 211 (3d Cir. 2006). The court considers YPS’ assertion that it did

not oppose summary judgment being entered against it with respect to Black Bear’s summary

judgment claim a judicial admission. Based upon the judicial admission and YPS’ failure to

address the fraudulent inducement claim in its response in opposition to Black Bear’s motion for

summary judgment, YPS failed to satisfy its burden under Rule 56 to point to specific parts of

the record to show that there are material disputes of fact with respect to whether Black Bear

fraudulently induced YPS to enter into the purchase orders for the platforms and skids. Summary

judgment will, therefore, be granted in favor of Black Bear with respect to the fraudulent

inducement claim.

       2. Spoliation (Count III) against Black Bear and Kovacic

       For the same reasons set forth above in the court’s discussion of MarkWest’s motion for

summary judgment with respect to YPS’ spoliation claim, YPS set forth factual allegations

sufficient for a reasonable jury to find that Black Bear—under the direction of Kovacic as

president of Black Bear— intentionally destroyed the skids to disrupt YPS’ case, i.e., its right to

cure the nonconformities in the skids. Black Bear’s motion for summary judgment will,

therefore, be denied with respect to YPS’ claim for spoliation or interference with or destruction

of evidence.


                                                56
        3. Fraudulent Misrepresentation (Count V) and Fraudulent Concealment (Count
           VI) against Black Bear and Kovacic

        As discussed above, under Ohio law, the elements of fraudulent misrepresentation (or

concealment) are:

        (1) a representation or, when there is a duty to disclose, a concealment of a fact;

        (2) which is material to the transaction at hand;

        (3) made falsely, with knowledge of its falsity, or with such utter disregard as to
        whether it is true or false that knowledge may be inferred;

        (4) with the intent of misleading another into relying upon it;

        (5) justifiable reliance on the representation or concealment; and

        (6) an injury proximately caused by that reliance.

Laber, 126 F.Supp. 3d at 943.

        Black Bear and Kovacic argue that their actions were not the proximate cause of YPS’

damages and YPS did not rely upon any allegedly false statements or omissions made by Black

Bear or Kovacic. (ECF No. 234 at 9-10.) YPS in its response in opposition to the motion for

summary judgment filed by Black Bear and Kovacic did not address its fraudulent

misrepresentation or fraudulent concealment claims against Black Bear or Kovacic. (ECF No.

246 at 8-11.) The court, however, cannot grant summary judgment in favor of Black Bear and

Kovacic solely because YPS dd not object to their motion for summary judgment with respect to

these claims. Black Bear and Kovacic are entitled to judgment as a matter of law only if the

evidence of record supports such a finding. Anchorage Assocs. v. Virgin Islands Bd. of Tax

Review, 922 F.2d 168, 175 (3d Cir.1990) (“Even though Rule 56(e) requires a nonmoving party

to ‘set forth specific facts showing that there is a genuine issue for trial’, it is ‘well-settled ... that

this does not mean that a moving party is automatically entitled to summary judgment if the

opposing party does not respond.’ ”). The will court will, therefore, consider the arguments


                                                    57
raised by Black Bear and Kovacic to determine whether there is merit to their argument that they

are entitled to judgment as a matter of law with respect to the claims of fraudulent

misrepresentation and fraudulent concealment.

       The focus of YPS’ fraud claims against MarkWest are based upon Loosli’s allegedly

false representation to YPS that the second and third header skids would be delivered to the

Humphreys Site and his omission that the skids would be delivered to the Barnesville facility to

be reworked by Black Bear. 28 There is evidence of record that Black Bear knew Loosli instructed

YPS to ship the second and third header skids to the Humphreys Site because Greco was on the

telephone call during which Loosli provided those instructions to YPS. (MCCSMF (ECF No.

270) ¶¶ 10(a), 77.) A reasonable jury may find, therefore, that Black Bear had a duty to disclose

the actual delivery location to “‘dispel [the] misleading impressions[,]’” Blon, 519 N.E.2d at 367

(quoting Connelly, 174 F. Supp. at 58), created by Loosli. YPS, however, did not adduce

evidence of record to show that it would not have suffered damages had Black Bear or Kovacic

told YPS that the second and third header skids would be delivered to the Barnesville facility. In

other words, YPS did not adduce evidence sufficient for a reasonable jury to find that Black

Bear’s fraudulent omission about the delivery location for the second and third header skids was

the proximate cause of its damages.



28
        YPS in response to the concise statement of material facts presented by Black Bear and
Kovacic “denies that the misrepresentations and concealments alleged by YPS are limited to
misrepresentations and concealments about the last two Header Skids’ delivery.” (ECF No. 235 ¶
29.) YPS, however, did not provide a record citation for its denial, and, as discussed above, did
not address Black Bear’s and Kovacic’s motion for summary judgment with respect to the claims
of fraudulent misrepresentation and fraudulent concealment. Under those circumstances, to the
extent YPS’ fraud claims against Black Bear and Kovacic are based upon other false statements
or material omissions, YPS did not satisfy its Rule 56 burden with respect to those claims.
DeShields v. Int'l Resort Properties Ltd., 463 F. App'x 117, 120 (3d Cir. 2012) (“If factual
support for…[the plaintiff’s] claim existed in the record, it was incumbent upon her to direct the
District Court's attention to those facts.”) (citing United States v. Dunkel, 927 F.2d 955, 956 (7th
Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in briefs.”).

                                                58
        As described above, the court discerns that YPS’ damages are the result of Black Bear’s

failure to pay the full contract price for the platforms and four skids. The undisputed evidence of

record shows that at the time YPS shipped the second and third header skids, Black Bear had

already informed YPS about the alleged deficiencies in the skids and Black Bear and MarkWest

informed YPS that work would be performed on the skids. There was no evidence presented

upon which a reasonable jury may infer that Black Bear would have paid YPS the full contract

price for the skids if Loosli told YPS that the second and third header skids were going to be

delivered to the Barnesville facility. Under those circumstances, YPS failed to adduce evidence

that Black Bear’s or Kovacic’s fraudulent omission about the delivery location of the second and

third header skids was the proximate cause of its injuries. Black Bear and Kovacic 29 are,

therefore, entitled to summary judgment with respect to YPS’ claims for fraudulent

misrepresentation and fraudulent concealment.

       4. Civil Conspiracy (Count VII) against Black Bear and Kovacic

       For the same reasons set forth above with respect to MarkWest’s motion for summary

judgment on YPS’ civil conspiracy claim, Black Bear and Kovacic’s motion for summary

judgment on this claim will be denied.

VI.    Conclusion


       29
          Black Bear and Kovacic also argue that because YPS was contractually obligated to
provide the second and third header skids to Black Bear, it cannot show that it justifiably relied
upon the false statement or omissions about the delivery location to ship the second and third
header skids. Black Bear and Kovacic are correct; YPS’ contractual obligation to provide to
Black Bear the second and third header skids arose when it entered into the purchase orders with
Black Bear. The obligation to ship the second and third header skids did not, therefore, arise
from any representation or omission by Black Bear or Kovacic. In other words, YPS failed to
adduce evidence sufficient for a reasonable jury to find that YPS justifiably relied upon Black
Bear or Kovacic’s false representations or omissions about the delivery location of the second
and third header skids. See Wamen v. Goodyear Tire & Rubber Co., No. 5:13CV1084, 2014
WL 185901, at *7 (N.D. Ohio Jan. 15, 2014), aff'd, 580 F. App'x 457 (6th Cir. 2014) (citing
Andersons, Inc. v. Consol, Inc., 348 F.3d 496, 507 (6th Cir.2003); Lucas Ford, LLC v. Ford
Motor Credit Co., No. 3:09CV451, 2011 WL 1831739, at *5 (N.D.Ohio May 12, 2011)).

                                                59
       The motion for summary judgment (ECF No. 238) filed by YPS will be denied. The

motions for summary judgment filed by MarkWest (ECF No. 231) and Black Bear and Kovacic

(ECF No. 233) will be denied with respect to the claim of tortious interference with contractual

relations against MarkWest and claims of spoliation and civil conspiracy against MarkWest,

Black Bear, and Kovacic; the motions filed by MarkWest and Black Bear and Kovacic will be

granted in all other respects.

       An appropriate order will be entered.

                                                    BY THE COURT:

Dated: March 18, 2020                               /s/ JOY FLOWERS CONTI
                                                    Joy Flowers Conti
                                                    Senior United States District Judge




                                               60
